EXHIBIT 10(b)

 

EXECUTION VERSION

 

SHARE PURCHASE AGREEMENT

 

 

 

SHARE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Between

 

Bemis Company, Inc.

 

And

 

Pechiney Plastic Packaging, Inc.

 

Dated as of July 5, 2009

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Interpretation and Rules of Construction

6

ARTICLE II

 

 

 

PURCHASE AND SALE

 

SECTION 2.01.

Purchase and Sale of the Shares

8

SECTION 2.02.

Issuance Amount

8

SECTION 2.03.

Closing

9

SECTION 2.04.

Closing Deliveries by the Company

9

SECTION 2.05.

Closing Deliveries by the Investor

10

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

SECTION 3.01.

Organization and Authority of the Company

10

SECTION 3.02.

Capitalization; Ownership of Shares

11

SECTION 3.03.

No Conflict

11

SECTION 3.04.

Governmental and Stockholder Consents and Approvals

12

SECTION 3.05.

SEC Reports; Sarbanes-Oxley Act

12

SECTION 3.06.

Litigation

13

SECTION 3.07.

Compliance with Laws; Permits

13

SECTION 3.08.

Environmental Matters

14

SECTION 3.09.

Taxes

14

SECTION 3.10.

No Material Adverse Change

15

SECTION 3.11.

Investment Company Act

15

SECTION 3.12.

Solvency

15

SECTION 3.13.

NYSE Listing

15

SECTION 3.14.

Share Register

15

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

SECTION 4.01.

Organization and Authority of the Investor

16

SECTION 4.02.

No Conflict

16

SECTION 4.03.

Governmental Consents and Approvals

16

SECTION 4.04.

Securities, Investment, Accredited Investor

17

SECTION 4.05.

Investor’s Independent Investigation

17

ARTICLE V

 

 

 

CERTAIN ADDITIONAL AGREEMENTS OF THE PARTIES

 

SECTION 5.01.

Conduct of Business Prior to the Closing

18

 

--------------------------------------------------------------------------------


 

SECTION 5.02.

Access to Information

19

SECTION 5.03.

Confidentiality

19

SECTION 5.04.

Further Action; HSR Notification

19

SECTION 5.05.

Notice of Developments

20

SECTION 5.06.

Legends

20

SECTION 5.07.

Lost, Stolen, Destroyed or Mutilated Securities

21

SECTION 5.08.

NYSE Listing

21

SECTION 5.09.

Registration and Registered Offerings

21

SECTION 5.10.

Call Provision

22

SECTION 5.11.

Replacement Equity Financing

23

SECTION 5.12.

Rights to Purchase Additional Shares of Common Stock

23

SECTION 5.13.

Lock-Up

24

SECTION 5.14.

Standstill

24

SECTION 5.15.

Transfer Restrictions

25

SECTION 5.16.

Termination of Rights Agreement

25

ARTICLE VI

 

 

 

CONDITIONS TO CLOSING

 

SECTION 6.01.

Conditions to Obligations of the Company

25

SECTION 6.02.

Conditions to Obligations of the Investor

26

ARTICLE VII

 

 

 

INDEMNIFICATION

 

SECTION 7.01.

Survival of Representations, Warranties, Covenants and Agreements

27

SECTION 7.02.

Indemnification by the Company

27

SECTION 7.03.

Indemnification by the Investor

28

SECTION 7.04.

Limits on Indemnification

28

SECTION 7.05.

Notice of Loss; Third Party Claims

29

SECTION 7.06.

Remedies

30

SECTION 7.07.

Subrogation

30

ARTICLE VIII

 

 

 

TERMINATION, AMENDMENT AND WAIVER

 

SECTION 8.01.

Termination

30

SECTION 8.02.

Effect of Termination

31

ARTICLE IX

 

 

 

GENERAL PROVISIONS

 

SECTION 9.01.

Expenses

31

SECTION 9.02.

Notices

31

SECTION 9.03.

Public Announcements

32

SECTION 9.04.

Severability

32

SECTION 9.05.

Entire Agreement

32

SECTION 9.06.

Assignment

32

SECTION 9.07.

Amendment

33

 

--------------------------------------------------------------------------------


 

SECTION 9.08.

Waiver

33

SECTION 9.09.

Third Party Beneficiaries

33

SECTION 9.10.

Currency

33

SECTION 9.11.

Specific Performance

33

SECTION 9.12.

Governing Law

33

SECTION 9.13.

Waiver of Jury Trial

34

SECTION 9.14.

Counterparts

34

 

 

 

Exhibit A

Registration Rights Agreement

36

 

 

 

Exhibit B

Substance of Legal Opinion from the Company’s Counsel

15

 

--------------------------------------------------------------------------------


 

THIS SHARE PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
July 5, 2009, between Bemis Company, Inc., a Missouri corporation (the
“Company”), and Pechiney Plastic Packaging, Inc., a Delaware corporation (the
“Investor”) (each a “Party” and together the “Parties”).

 

WHEREAS, on or about the date of this Agreement, the Company and the Investor
(inter alia) have entered into that certain Sale and Purchase Agreement, dated
July 5, 2009 (the “Transaction Agreement”);

 

WHEREAS, pursuant to the Transaction Agreement, the Investor has agreed or will
agree, among other things, to transfer the PPPI Sale Business (as defined below)
to the Company, on the terms and subject to the conditions set forth therein and
in this Agreement;

 

WHEREAS, pursuant to the Transaction Agreement, the Investor has agreed, if
requested by the Company, that the Company may satisfy in part the consideration
payable to the Investor in respect of the PPPI Sale Business by issuing to the
Investor shares of the common stock, par value $0.10 per share (“Common Stock”),
of the Company with a value of up to $200 million, such shares representing no
more than 19.9% of the issued and outstanding Common Stock immediately prior to
such issuance, on the terms and subject to the conditions set forth therein and
in this Agreement; and

 

WHEREAS, concurrently with Closing, the Company will enter into a registration
rights agreement with the Investor (the “Registration Rights Agreement”),
substantially in the form attached hereto as Exhibit A.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Company
and the Investor hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.               Certain Defined Terms.  For purposes of this
Agreement:

 

“Action” means any litigation, action, suit, demand, complaint, charge, binding
arbitration or other legal, administrative or judicial proceeding.

 

“Affiliate” means, in relation to any person, any other person Controlling,
Controlled by or under common Control with that person.

 

“Assets” means the assets and properties of the Company and its Subsidiaries.

 

--------------------------------------------------------------------------------


 

“beneficial ownership,” “beneficially owned” or “own beneficially” shall have
the meaning set forth in Rule 13d-3 (without regard to the 60-day provision in
paragraph (d)(1)(i)) under the Exchange Act.

 

“Benefit Plans” means all employee benefit plans (as defined in Section 3(3) of
ERISA whether or not subject to ERISA) and all bonus (including change in
control or other transaction bonus), stock option, stock purchase, restricted
stock, incentive, deferred compensation, retiree medical or life insurance,
pension, retirement, supplemental retirement, severance or other benefit plans,
programs or arrangements, and all employment, termination, severance or other
contracts or agreements, arrangements or understandings, (a) to which the
Company is a party, (b) with respect to which the Company has any obligation or
(c) which are maintained, contributed to or sponsored by the Company for the
benefit of any current or former employee, officer or director of the Company.

 

“Business Day” means a day when banks are generally open for business in the
State of New York and the City of London.

 

“Closing Date” has the meaning ascribed to such term in the Transaction
Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement”  means that certain letter agreement, dated as of
June 11, 2008, among the Company, Rio Tinto plc, Rio Tinto Alcan Inc. and Amcor
Limited.

 

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract or otherwise.

 

“Director” means a member of the Board of Directors of the Company.

 

“Enforcement Limitation” means any applicable bankruptcy, reorganization,
insolvency, moratorium or other similar Law affecting creditor’s rights
generally and principles governing the availability of equitable remedies.

 

“Environmental Laws” means any and all Laws as in effect at Closing applicable
to the Company which regulate the storage, treatment, release, disposal,
emission or discharge of Hazardous Matter and remedies with respect to Harm from
Hazardous Matter, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.,
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Resource
Compensation and Recovery Act of

 

2

--------------------------------------------------------------------------------


 

1976, 42 U.S.C. § 6901 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.,
and the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., and similar Laws
in any other jurisdiction in which the Company conducts business.

 

“Equity Commitment” means US$200,000,000.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any rules and regulations promulgated thereunder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
rules and regulations promulgated thereunder.

 

“GAAP” means United States generally accepted accounting principles and
practices of the Financial Accounting Standards Board (and its predecessors) and
the American Institute of Certified Public Accountants otherwise specified, as
in effect on the date hereof or, with respect to any financial statements, as in
effect on the date of the relevant financial statement.

 

“Governmental Authority” means any governmental authority or governmental agency
with power to issue legally binding orders or directions or to enact or
promulgate primary or secondary legislation.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Substance” means any substance, material, liquid, solid, gas or other
matter of whatsoever nature, which is an actual or likely cause of or is
otherwise capable of causing harm or damage to, or other interference with, the
environment, is listed, defined, designated or classified as hazardous,
radioactive, toxic, a pollutant, a contaminant, or otherwise regulated, under
any Environmental Laws or any applicable Laws concerning health and safety
matters, including petroleum, oil and all derivatives thereof or synthetic
substitutes thereof and asbestos or asbestos-containing materials.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and any rules and regulations promulgated thereunder.

 

“Indemnified Party” means an Investor Indemnified Party pursuant to Section 7.02
or a Company Indemnified Party, pursuant to Section 7.03, as the case may be.

 

“Indemnifying Party” means the Company pursuant to Section 7.02 or the Investor
pursuant to Section 7.03, as the case may be.

 

“Intellectual Property” means all rights in and in relation to: patents, trade
marks, service marks, domain names, design rights, copyright, inventions, trade
secrets, research

 

3

--------------------------------------------------------------------------------


 

and development, confidential know-how and other intellectual property which, in
each case, is protected by law (whether statutory or otherwise).

 

“Law” means any , national, federal, state, provincial, regional, local,
municipal or other law, treaty, constitution, statute, executive order,
injunction, judgment or decree and any primary or secondary legislation enacted
or promulgated by a Governmental Authority acting within its powers, including
any rules and regulations promulgated by any such Governmental Authority.

 

“Longstop Date” has the meaning ascribed to such term in the Transaction
Agreement (as the same may be extended).

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
position or business of the Company and its Subsidiaries taken as a whole or
(ii) the validity or enforceability of this Agreement or the rights or remedies
of the Investor hereunder; provided that Material Adverse Effect shall not
include any change resulting solely from the entry into or announcement of the
Transaction Agreement or the announcement or consummation of any of the
transactions contemplated thereby.

 

“Material Contracts” means any contract or other arrangement to which the
Company or any of its Subsidiaries is a party (other than this Agreement) for
which breach, nonperformance, cancellation or failure to renew could reasonably
be expected to have a Material Adverse Effect.

 

“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X issued by the SEC.

 

“Own or Control” shall mean (a) ownership of record, (b) beneficial ownership or
(c) the power to direct, by agreement, agency or in any other manner, the voting
of shares of Common Stock.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

 

“PPPI Sale Business” has the meaning ascribed to such term in the Transaction
Agreement.

 

“Rights Agreement” means the Rights Agreement, dated as of July 29, 1999,
between the Company and Wells Fargo Bank, National Association (formerly known
as Wells Fargo Bank Minnesota, National Association, itself formerly Norwest
Bank Minnesota, National Association).

 

4

--------------------------------------------------------------------------------


 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Act” means the Securities Act of 1933, as amended, and any rules and
regulations promulgated thereunder.

 

“Solvent” means, with respect to a Person on a particular date, that on such
date: (a) (i) the present fair market value and present fair saleable value of
such Person’s assets exceeds (A) the amount of all its debts and liabilities
(including contingent, subordinated, unmatured, unliquidated and other
liabilities) and (B) the amount required to pay such Person’s liabilities on all
its debts and liabilities (including contingent, subordinated, unmatured,
unliquidated and other liabilities) as they become absolute and matured;
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities (including contingent, subordinated, unmatured, unliquidated and
other liabilities), as they become absolute and matured; (iii) such Person is
not incurring, and does not propose or intend to, and does not believe that it
will, incur, debts or liabilities beyond its ability to pay as such debts and
liabilities mature; (iv) such Person is not engaged, and does not propose or
intend to engage, in any business or transaction for which its property would
constitute unreasonably small capital; (v) such Person is not a defendant in any
civil action that would result in a judgment that it is or would become unable
to satisfy; (vi) such Person is not insolvent or undercapitalized for purposes
of any bankruptcy or insolvency Law applicable to such Person; and (vii) such
Person has not admitted in writing its inability to pay its debts as they fall
due or any of the foregoing; and (b) such Person has not (i) made a general
assignment for the benefit of creditors or an offer of settlement, extension or
composition to its creditors generally, (ii) filed any voluntary petition in
bankruptcy, suffered the filing of any involuntary petition in bankruptcy by its
creditors, filed or suffered the filing of an insolvency or reorganization
petition, otherwise instituted any insolvency proceedings or sought any relief
under any laws relating to the relief from debts or the protection of debtors
generally, (iii) suffered the appointment of a custodian, receiver,
administrator, trustee or similar officer, or a secured party, to take
possession or control of, or the attachment or other judicial seizure of, any or
all of its assets or revenues; or (iv) taken any other actions, and no other
actions or steps have been taken or legal proceedings been started or threatened
against such Person, for its winding-up, dissolution, administration or
reorganization or for the appointment of a custodian, receiver, administrator,
liquidator, trustee or similar officer of it or of any or all of its assets or
revenues.  For purposes of this definition (A) “present fair market value”,
“present fair saleable value” and “liabilities” (including liabilities
contingent or otherwise) have the meanings assigned to such terms under
applicable federal and state Laws governing determination of the insolvency of
debtors, (B) “debt” means liability on a “claim”, and (C) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

5

--------------------------------------------------------------------------------


 

“Stock Incentive Plans” means the Bemis Company, Inc. 1994 Stock Incentive Plan,
amended and restated as of August 4, 1999, the Bemis Company, Inc. 2001 Stock
Incentive Plan, amended and restated as of January 1, 2008, the Bemis
Company, Inc. 2007 Stock Incentive Plan, amended and restated as of January 1,
2008, and the Bemis Investment Incentive Plan, amended and restated as of
January 1, 2006.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

“Tax Returns” means any report, return, declaration, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Taxes” means all taxes, levies, duties, imposts, charges and withholdings
having the character of taxation, whether of the United States or elsewhere,
imposed by any national, state, federal, cantonal, municipal or local government
or any other governmental or regulatory authority, body or instrumentality,
including taxes on gross or net income, profits or gains, taxes on receipts,
sales, use, occupation, franchise, transfer, value added, real property,
environmental (including taxes imposed under Section 59A of the Code),
withholding and personal property and social security and all other employment
related taxes, together with all penalties, charges, additions to tax and
interest relating to any of them, regardless of whether the liability arises as
a result of membership of a consolidated, combined, unitary or other group, by
contractual obligation or otherwise.

 

“Transaction Agreement” has the meaning set forth in the Recitals of this
Agreement.

 

SECTION 1.02.         Interpretation and Rules of Construction.  In this
Agreement, except to the extent otherwise provided or that the context otherwise
requires:

 

(a)         when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated;

 

(b)        the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

 

6

--------------------------------------------------------------------------------


 

(c)         whenever the words “include,” “includes” or “including” are used in
this Agreement, they are deemed to be followed by the words “without
limitation”;

 

(d)        the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

 

(e)         all terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein;

 

(f)         the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;

 

(g)        any Law defined or referred to herein or in any agreement or
instrument that is referred to herein means such Law or statute as from time to
time amended, modified or supplemented, including by succession of comparable
successor Laws;

 

(h)        references to a Person are also to its successors and permitted
assigns;

 

(i)          the use of “or” is not intended to be exclusive unless expressly
indicated otherwise;

 

(j)          any statement in this Agreement qualified by the expression so far
as the Company is aware or to the best of the Company’s knowledge or any similar
expression shall be deemed to be made on the basis of the knowledge, as at the
date of this Agreement or the Closing Date, as the case may be, of the “named
executive officers” (as defined in the Company’s proxy statement for its annual
meeting of shareholders held on May 7, 2009, as filed with the SEC), such
knowledge being their actual knowledge and the knowledge they should have,
having made due and careful enquiry of the relevant subject matter;

 

(k)         References to any indemnity or covenant to pay (the “Payment
Obligation”) being given on an after-tax basis means that in calculating the
amount payable pursuant to such indemnity or covenant to pay (the “Payment”) if
such amount (or any part thereof) is chargeable to any tax (or would be so
chargeable but for any relief available against the amount otherwise so
chargeable (where relief includes any losses, credits, deductions, rebates or
other reliefs available to the payee or any of its Affiliates, as the case
maybe)), the amount so payable shall be increased so as to ensure that, after
taking into account the tax chargeable (or which would be chargeable) on such
amount (including any increased or additional amount) and any tax credit,
repayment or other tax benefit which is available to the indemnified party or
person entitled to receive the Payment (in either case the “Recipient”) solely
as a result of the matter giving rise to the Payment Obligation or as a result
of receiving the Payment (which tax and tax credit,

 

7

--------------------------------------------------------------------------------


 

repayment or other tax benefit is to be determined by the Recipient acting in
good faith and is to be certified as such to the party making the Payment), the
Recipient is in the same position as it would have been in if the matter giving
rise to the Payment Obligation had not occurred, provided that if a Recipient
receives a payment which has been increased to take account of any tax
chargeable or which would have been chargeable and the Recipient subsequently
receives and retains a tax credit, repayment or other tax benefit arising solely
as a result of the matter giving rise to the Payment Obligation or receipt of
the Payment, the Recipient shall repay such amount (if any) as will leave it in
the same position as it would have been in had the matter giving rise to the
Payment Obligation not occurred; and

 

(l)          all terms used herein but not otherwise defined shall have the
meanings set forth in the Transaction Agreement.

 

ARTICLE II

 

PURCHASE AND SALE

 

SECTION 2.01.         Purchase and Sale of the Shares.  Upon the terms and
subject to the conditions of this Agreement, at the Closing, contemporaneously
with the Closing as defined in the Transaction Agreement, the Company shall
issue, sell and deliver to the Investor, and the Investor shall accept and
acquire from the Company, a number of shares of Common Stock determined in
accordance with Section 2.02 (such shares of Common Stock purchased pursuant to
this Agreement, the “Shares”) as satisfaction in part of the consideration
payable to the Investor in respect of the PPPI Sale Business in accordance with
the Transaction Agreement.

 

SECTION 2.02.         Issuance Amount.

 

(a)           Number of Shares.  The number of shares of Common Stock to be
issued pursuant to Section 2.01 shall be a number equal to the Share
Consideration divided by the Price Per Share, each as defined below.

 

(b)           Share Consideration.  The consideration for the Shares (the “Share
Consideration”) shall be the amount specified in a notice delivered by the
Company to the Investor in accordance with Article 2.15(a) of the Transaction
Agreement, provided that such amount shall in no case exceed the Equity
Commitment and shall be subject to downward adjustment as set forth in paragraph
(d) below.  The Share Consideration (i) reflects the portion of the
consideration payable by the Company for the PPPI Sale Business to be paid in
kind in Shares in accordance with the Transaction Agreement and (ii) will be
paid in kind by the transfer by the Investor of all or part of the PPPI Sale
Business in accordance with the Transaction Agreement.

 

(c)           Price Per Share.  The price per Share (the “Price Per Share”)
shall be an amount equal to 95% of the volume-weighted average of the per share
prices of the Company’s Common Stock as reported on the New York Stock
Exchange, Inc. (the

 

8

--------------------------------------------------------------------------------


 

“NYSE”) composite transactions reporting system (as reported in the Eastern
Edition of The Wall Street Journal or, if not reported thereby, another
authoritative source) for ten consecutive trading days ending at the close of
the trading day prior to the Closing Date (the “VWAP”).

 

(d)           If the number of shares of Common Stock calculated as set forth
above exceeds 19.9% of the number of issued and outstanding shares of Common
Stock of the Company immediately prior to such issuance, the Investor and the
Company may mutually agree to reduce the Share Consideration to yield a number
of shares of Common Stock, calculated in accordance with paragraph (a) above,
constituting 19.9% of the number of shares of Common Stock of the Company
immediately prior to such issuance.  Any reduction in the Share Consideration
and number of shares by the Investor pursuant to this Section 2.02(d) shall not
reduce the Initial Asset Consideration, Initial Share Consideration, Cross-Group
Loan Purchase Price or Final Consideration (each as defined in the Transaction
Agreement) or any other consideration or amount payable by the Company pursuant
to the Transaction Agreement.

 

SECTION 2.03.         Closing.  Subject to the terms and conditions of this
Agreement, the issuance, sale and purchase of the Shares contemplated by this
Agreement shall take place at a closing (the “Closing”) to occur simultaneously
with the Closing under the Transaction Agreement on the Closing Date; provided
that the Closing shall occur no later than the Longstop Date.

 

SECTION 2.04.         Closing Deliveries by the Company.  At the Closing, the
Company shall deliver or cause to be delivered to the Investor:

 

(a)         stock certificates evidencing the Shares registered in the name of
the Investor (or such other Affiliate of the Investor as the Investor shall
designate), which stock certificates may have a legend as provided in
Section 5.06;

 

(b)        executed counterpart of the Registration Rights Agreement;

 

(c)         a cross-receipt for the Share Consideration in exchange for the
Shares;

 

(d)        evidence of the amendment to, termination or expiration of the Rights
Agreement;

 

(e)         a true and complete copy, certified by the Secretary or an Assistant
Secretary of the Company, of the resolutions duly and validly adopted by the
Board of Directors of the Company (the “Board”) evidencing its authorization of
the execution and delivery of this Agreement, the Registration Rights Agreement
and the consummation of the transactions contemplated hereby and thereby;

 

(f)         a certificate of good standing issued by the Secretary of State of
the State of Missouri certifying that the Company has legal existence and is in
good standing;

 

9

--------------------------------------------------------------------------------


 

(g)        a legal opinion from the Company’s counsel in a form and substance
reasonably satisfactory to the Investor addressing the items identified in
Exhibit B hereto; and

 

(h)        a certificate of a duly authorized officer of the Company certifying
as to the matters set forth in Section 6.02(b).

 

SECTION 2.05.         Closing Deliveries by the Investor.  At the Closing, the
Investor shall deliver or cause to be delivered to the Company:

 

(a)         all Material Deliverables (as defined in the Transaction Agreement)
with respect to the PPPI Sale Business in accordance with the Transaction
Agreement as part of the Closing (as defined therein);

 

(b)        executed counterpart of the Registration Rights Agreement;

 

(c)         a cross-receipt for the Share Consideration in exchange for the
Shares; and

 

(d)        a true and complete copy, certified by the Secretary or an Assistant
Secretary of the Investor, of the resolutions duly and validly adopted by the
Board of Directors of the Investor evidencing its authorization of the execution
and delivery of this Agreement, the Registration Rights Agreement and the
consummation of the transactions contemplated hereby and thereby.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES
OF THE COMPANY

 

As an inducement to the Investor to enter into this Agreement, the Company
hereby represents and warrants to the Investor, as of the date hereof and as of
the Closing Date or, if a representation or warranty is made as of a specified
date, as of such date, as follows:

 

SECTION 3.01.         Organization and Authority of the Company.

 

(a)         The Company and each Material Subsidiary is duly organized, validly
existing, and in good standing under the Laws of the jurisdiction of its
formation, has all power and authority to carry on its business as now being
conducted and to own its properties and is duly licensed or qualified and in
good standing in each other jurisdiction in which its properties are located or
in which failure to qualify would materially and adversely affect the conduct of
its business.

 

10

--------------------------------------------------------------------------------


 

(b)        The execution, delivery and performance by the Company of this
Agreement and the Registration Rights Agreement are within the Company’s
corporate power and have been duly authorized by all necessary corporate action.

 

(c)         This Agreement and upon its execution, the Registration Rights
Agreement, constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except to the extent
enforceability may be limited by any Enforcement Limitation.

 

SECTION 3.02.         Capitalization; Ownership of Shares.

 

(a)         The authorized capital stock of the Company consists of 500,000,000
shares of Common Stock and 2,000,000 shares of preferred stock, par value $1.00
per share (“Preferred Stock”).  As of May 8, 2009, 99,923,718 shares of Common
Stock were issued and outstanding, all of which are validly issued, fully paid
and nonassessable and were not issued in violation of any preemptive rights. 
Except for issuances in the ordinary course of business consistent with past
practice pursuant to the Stock Incentive Plans, (i) since May 8, 2009, the
Company has not issued or sold any shares of Common Stock and (ii) there are no
options, warrants, convertible securities or other rights, agreements,
arrangements or commitments relating to the Shares or obligating either the
Company or any Subsidiary to issue, sell or purchase any shares of Common Stock,
or any other interest in, the Company.  There are no shares of Preferred Stock
issued or outstanding, and none are reserved for issuance other than shares
reserved for issuance pursuant to the Rights Agreement.

 

(b)        The issuance of the Shares has been duly authorized by all necessary
corporate action on the part of the Company, and no approval of the Company’s
stockholders is required under any Law or under the regulations and policies of
any securities exchange in connection therewith. Upon the issuance and sale of
the Shares, such Shares will (A) be duly authorized by all necessary corporate
action on the part of the Company, (B) be validly issued, fully paid and
nonassessable, and (C) not have been issued in violation of any preemptive or
other similar right.  There are no voting trusts, stockholder agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of any of the Shares.

 

SECTION 3.03.         No Conflict.  As of the date hereof (assuming that any
applicable waiting period under the HSR Act has expired or been terminated) the
execution and delivery of this Agreement and the Registration Rights Agreement
by the Company do not, and as of the Closing Date the execution, delivery and
performance of this Agreement and the Registration Rights Agreement by the
Company do not and will not contravene, or constitute a default under, any
provision of applicable Law, any Material Contract or the certificate or
articles of incorporation or by-laws of the Company, or any judgment, order,
decree, agreement or instrument binding on the Company or its Assets.

 

11

--------------------------------------------------------------------------------


 

SECTION 3.04.         Governmental and Stockholder Consents and Approvals. 
Assuming that any applicable waiting period under the HSR Act has expired or
been terminated, no approval, consent or authorization of or filing or
registration with any Governmental Authority is necessary for the execution or
delivery by the Company of this Agreement or the Registration Rights Agreement
or for the performance by the Company of any of the terms or conditions hereof
or thereof, except for such approvals, consents or authorizations (copies of
which have been or will be delivered to the Investor) as have been obtained or
will be obtained on or before the Closing Date.  As of the Closing Date all
approvals, consents and authorizations of and all filings and registrations with
any Governmental Authority necessary for the execution, delivery and performance
by the Company of any of the terms or conditions of this Agreement or the
Registration Rights Agreement will have been obtained or made and will be in
full force and effect, other than such filings and registrations that the
Registration Rights Agreement expressly contemplates will occur after the
Closing Date.  No approval by the holders of any class or series of the
Company’s capital stock is necessary for such execution, delivery or
performance.

 

SECTION 3.05.         SEC Reports; Sarbanes-Oxley Act.

 

(a)         Since January 1, 2008, the Company has timely filed all documents
required to be filed with the SEC pursuant to Sections 13(a), 14(a) or 15(d) of
the Exchange Act (the “SEC Reports”).  The SEC Reports, when they were filed
with the SEC, conformed in all material respects to the requirements of the
Exchange Act and the rules and regulations of the SEC thereunder, and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make such
statements, in the light of the circumstances in which they were made, not
misleading.

 

(b)        Each of the consolidated financial statements (including, in each
case, any notes thereto) contained in the SEC Reports was prepared in accordance
with GAAP applied on a basis consistent with the past practices of the Company
and its Subsidiaries (except as may be indicated in such statements or the notes
thereto) and each fairly presents, in all material respects, the consolidated
financial position, results of operations and cash flows of the Company and its
consolidated subsidiaries as of the respective dates thereof and for the
respective periods indicated therein except as otherwise noted therein
(including, in each case, in any notes thereto, and subject, in the case of
unaudited statements, to normal period-end adjustments).

 

(c)         The records, systems, controls, data and information of the Company
and its Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Subsidiaries or their accountants (including all means of
access thereto and therefrom). The Company (i) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) under the
Exchange Act) to ensure that material information

 

12

--------------------------------------------------------------------------------


 

relating to the Company, including its Subsidiaries, is made known to the chief
executive officer and the chief financial officer of the Company by others
within those entities, and (ii) has disclosed, based on its most recent
evaluation prior to the date on which this representation is made or repeated,
to the Company’s outside auditors and the audit committee of the Company’s board
of directors (A) any significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) under the Exchange Act) that, individually or in the aggregate,
could reasonably be expected to adversely affect the Company’s ability to
record, process, summarize and report financial information and (B) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting. To
the knowledge of the Company, there is no reason that its outside auditors and
its chief executive officer and chief financial officer will not be able to give
the certifications and attestations required pursuant to the rules and
regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002,
without qualification, when next due.

 

(d)        The Company maintains a standard system of accounting established and
administered in accordance with GAAP in all material respects.  The Company and
its Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

SECTION 3.06.         Litigation.  There are no Actions pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
Subsidiary by, in or before any Governmental Authority which could reasonably be
expected to have a Material Adverse Effect.  Other than any liability disclosed
in the SEC Reports, neither the Company nor any Subsidiary has any contingent
liabilities which are material to the Company and its Subsidiaries taken as a
whole.

 

SECTION 3.07.         Compliance with Laws; Permits.

 

(a)         The Company and each of its Material Subsidiaries has conducted its
businesses in compliance with all applicable Laws, except where (i) the failure
to be in compliance could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or (ii) the necessity of compliance, or
the failure to comply, therewith is being contested in good faith by appropriate
proceedings.

 

(b)        The Company and each of its Material Subsidiaries have all permits,
licenses,  authorizations, orders and approvals of, and have made all filings,
applications and registrations with, any Governmental Authorities that are
required in order to carry

 

13

--------------------------------------------------------------------------------


 

on their businesses as presently conducted, except where the failure to have
such permits, licenses, authorizations, orders and approvals or the failure to
make such filings, applications and registrations, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
and all such permits, licenses, certificates of authority, orders and approvals
are in full force and effect and, to the knowledge of the Company, no suspension
or cancellation of any of them is threatened, and all such filings, applications
and registrations are current, except where such absence, suspension or
cancellation, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

 

(c)         Each Benefit Plan has been operated in all material respects in
accordance with its terms and the requirements of all applicable Laws.  The
Company has performed all material obligations required to be performed by it
under, is not in any material respect in default under or in material violation
of, and, to the Company’s knowledge, there is no material default or violation
by any party to, any Benefit Plan.  No Action is pending or, to the Company’s
knowledge, threatened with respect to any Benefit Plan (other than claims for
benefits in the ordinary course of business) and, to the knowledge of the
Company, no fact or event exists that could give rise to any such Action.

 

(d)        The Company has fulfilled its obligations under the minimum funding
standards of ERISA and the Code with respect to each Benefit Plan and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code, and has not incurred liabilities which are due and payable
aggregating in excess of $5,000,000 to a Benefit Plan under Title IV of ERISA.

 

SECTION 3.08.         Environmental Matters.  In the ordinary course of its
business, the Company conducts an ongoing review of the effect of Environmental
Laws on the business, operations and properties of the Company and its
Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (including any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by Law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Substances, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses).  On the basis of such review,
the Company has reasonably concluded that such associated liabilities and costs,
including the costs of compliance with Environmental Laws, will not have a
Material Adverse Effect.

 

SECTION 3.09.         Taxes.  (i) All Tax Returns that are required to be filed
on or before the Closing Date by or with respect to the Company and each of its
Subsidiaries have been or will be timely filed on or before the Closing Date,
and all such

 

14

--------------------------------------------------------------------------------


 

Tax Returns are or will be true and complete in all material respects; (ii) all
Taxes shown to be due on the Tax Returns referred to in clause (i) have been or
will be timely paid in full; (iii) all material deficiencies asserted or
material assessments made as a result of examinations by the Internal Revenue
Service or other tax authorities have been paid in full or (a) are being
contested in good faith and (b) have been properly reflected in accordance with
U.S. GAAP in the SEC Reports; (iv) no examination of any of the Tax Returns
referred to in clause (i) are currently pending; (v) no outstanding waivers of
statutes of limitation have been given with respect to any Taxes of the Company
or any of its Subsidiaries; (vi) the Company will not be required, as a result
of (A) a change in accounting method for a Tax period beginning on or before
Closing, to include any adjustment under Section 481(c) of the Code (or any
similar provision of state, local, or foreign law) in taxable income for any Tax
period beginning on or after the Closing Date, or (B) any “closing agreement” as
described in Section 7121 of the Code (or any similar provision of state, local,
or foreign law), to include any item of income in or exclude any item of
deduction from any Tax period beginning on or after the Closing; (vii) there are
no Liens on any of the assets of the Company or any of its Subsidiaries that
arose in connection with any failure (or alleged failure) to pay any Tax;
(viii) the Company and its Subsidiaries have never been members of an
affiliated, combined, consolidated or unitary Tax group for purposes of filing
any Tax Return, other than, for purposes of filing consolidated U.S. Federal
income tax returns, a group of which the Company was the common parent; and
(ix) no closing agreements, private letter rulings, technical advance memoranda
or similar agreement or rulings have been entered into or issued by any taxing
authority with respect to the Company or any of its Subsidiaries.

 

SECTION 3.10.         No Material Adverse Change.  Since March 31, 2009, and
except as disclosed in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2008 or any Exchange Act filings made by the Company since
December 31, 2008 and except as contemplated by the Transaction Agreement, no
event, circumstance or change has occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect with respect to the
Company and its Subsidiaries, taken as a whole.

 

SECTION 3.11.         Investment Company Act.  Neither the Company nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.

 

SECTION 3.12.         Solvency.  The Company and its Subsidiaries, on a
consolidated basis, are Solvent.

 

SECTION 3.13.         NYSE Listing.  The outstanding shares of Common Stock are
listed on the NYSE and the Shares will, upon issuance, be listed on the NYSE.

 

SECTION 3.14.         Share Register.  At all material times, the register of
ownership of the Shares of the Company is and will be situated in the United
States.

 

15

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES
OF THE INVESTOR

 

As an inducement to the Company to enter into the Agreement, the Investor hereby
represents and warrants to the Company as of the date hereof as follows:

 

SECTION 4.01.               Organization and Authority of the Investor.

 

(a)         The Investor is duly organized, validly existing, and in good
standing under the Laws of the jurisdiction of its formation, has all power and
authority to carry on its business as now being conducted and to own its
properties and is duly licensed or qualified and in good standing in each other
jurisdiction in which its properties are located or in which failure to qualify
would materially and adversely affect the conduct of its business.

 

(b)        The execution, delivery and performance by the Investor of this
Agreement and the Registration Rights Agreement are within the Investor’s
corporate power and have been duly authorized by all necessary corporate action.

 

(c)         This Agreement and upon its execution, the Registration Rights
Agreement, constitute valid and binding obligations of the Investor, enforceable
against the Investor in accordance with their terms, except to the extent
enforceability may be limited by any Enforcement Limitation.

 

SECTION 4.02.               No Conflict.  As of the date hereof (assuming that
any applicable waiting period under the HSR Act has expired or been terminated)
the execution and delivery of this Agreement and the Registration Rights
Agreement by the Investor do not, and as of the Closing Date the execution,
delivery and performance of this Agreement and the Registration Rights Agreement
by the Investor do not and will not contravene, or constitute a default under,
any provision of applicable Law, any Material Contract or the certificate or
articles of incorporation or by-laws of the Investor, or any judgment, order,
decree, agreement or instrument binding on the Investor or its Assets.

 

SECTION 4.03.               Governmental Consents and Approvals.  Assuming that
any applicable waiting period under the HSR Act has expired or been terminated,
no approval, consent or authorization of or filing or registration with any
Governmental Authority or body is necessary for the execution, delivery or
performance by the Investor of this Agreement or the Registration Rights
Agreement or for the performance by the Investor of any of the terms or
conditions hereof or thereof, except for such approvals, consents or
authorizations (copies of which have been delivered to the Company) as have been
obtained or will be obtained on or before the Closing Date.  As of the Closing
Date all approvals, consents and authorizations of and all filings and
representations with any

 

16

--------------------------------------------------------------------------------


 

Governmental Authority necessary for the execution, delivery and performance by
the Investor of any of the terms or conditions of this Agreement or the
Registration Rights Agreement will have been obtained or made and will be in
full force and effect.

 

SECTION 4.04.               Securities, Investment, Accredited Investor.

 

(a)         The Investor acknowledges that the Shares have not been, and will
not be, except pursuant to this Agreement and the Registration Rights Agreement,
registered under the Securities Act or under any state securities laws, are
being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering and will contain the legends
restricting transfer set forth in Section 5.06 of this Agreement.

 

(b)        The Investor is acquiring the Shares hereunder, solely for
investment, solely for Investor’s own account and not with a view to, or for
resale in connection with, any distribution (other than a transfer to an
Affiliate in accordance with and subject to the requirements of Section 5.13 or
distribution pursuant to an effective registration statement as contemplated by
this Agreement and the Registration Rights Agreement) or other disposition
thereof in violation of the Securities Act or any applicable state securities
law.

 

(c)         The Investor has received certain information concerning the Company
and has had the opportunity to obtain additional information as desired in order
to evaluate the merits and the risks inherent in holding the Shares. Investor is
able to bear the economic risk and lack of liquidity inherent in holding the
Shares.

 

(d)        The Investor is an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.

 

(e)         Investor has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares and has had access to sufficient information regarding the Company
and its business and condition to make an informed decision to purchase the
Shares.

 

SECTION 4.05.               Investor’s Independent Investigation.  The Investor
has had access to, and is relying exclusively on, such financial and other
information (including the business, financial condition, prospects,
creditworthiness, status and affairs of the Company) concerning the Company and
the Shares including, without limitation, the information noted above, as it has
deemed necessary in connection with its decision to take up the Shares, and its
investment decision is based upon its own judgment, due diligence and analysis. 
In connection with the foregoing, the Investor and its representatives
acknowledge that they have received information containing “forward-looking
statements” (as defined in the Private Securities Litigation Reform Act of 1995,
and within the meaning of Section 27A of the Securities Act and Section 21E of
the Exchange Act).  There are uncertainties inherent in those forward-looking
statements, and the Investor is familiar with such uncertainties.

 

17

--------------------------------------------------------------------------------


 

ARTICLE V

 

CERTAIN ADDITIONAL AGREEMENTS OF THE PARTIES

 

SECTION 5.01.               Conduct of Business Prior to the Closing.  The
Company covenants and agrees that between the date hereof and the Closing, the
Company shall, and shall cause each Subsidiary to, conduct its business in the
ordinary course in all material respects.  The Company covenants and agrees
that, between the date hereof and the Closing, without the prior written consent
of the Investor, neither the Company nor any Subsidiary will:

 

(a)         adopt or propose any change to its certificate of incorporation or
bylaws (or similar organizational documents), except for the termination of the
Rights Agreement in accordance with Section 5.16;

 

(b)        other than pursuant to the Transaction Agreement, acquire a material
amount of assets from any other Person outside of the ordinary course of
business or merge or consolidate with any other Person;

 

(c)         sell, lease, license, abandon, let lapse or otherwise dispose of any
material assets or property or any Intellectual Property (whether or not
material) except (i) pursuant to existing contracts or commitments or (ii) in
the ordinary course of business;

 

(d)        issue or sell any shares of Common Stock or any securities
convertible into or exchangeable for shares of Common Stock, or any warrants,
rights or options to acquire shares of Common Stock or enter into any
transaction having an economic effect similar to that of a sale of shares of
Common Stock other than (i) grants or sales of Common Stock, restricted stock
units, or options to purchase Common Stock pursuant to the Stock Incentive Plans
in the ordinary course of business consistent with past practice or in
connection with any new hires consistent with past practice, (ii) shares of
Common Stock issued upon exercise or vesting of employee stock options or
restricted stock units that are outstanding at the date hereof or upon exercise
or vesting of employee stock options or restricted stock units that are granted
after the date hereof pursuant to the Stock Incentive Plans in the ordinary
course of business consistent with past practice, (iii) shares of Common Stock
issued upon conversion of any convertible securities outstanding as of the date
hereof or (iv) shares of Common Stock issued pursuant to Section 5.11 of this
Agreement;

 

(e)         (i) make or change any Tax election, (ii) change any annual tax
accounting period, (iii) adopt or change any method of tax accounting except as
required by Applicable Law, (iv) materially amend any Tax Returns, (v) enter
into any material closing agreement, (vi) settle any material Tax claim, audit
or assessment, (vii) surrender any right to claim a material Tax refund, offset
or other reduction in Tax liability; or

 

18

--------------------------------------------------------------------------------


 

(f)         agree to take any of the actions specified in Sections 5.01(a)-(e),
except as contemplated by this Agreement and the Registration Rights Agreement.

 

SECTION 5.02.               Access to Information.  From the date of this
Agreement and through the Closing, upon reasonable notice, the Company shall
cause its officers, directors, employees, agents, representatives, accountants
and counsel, and shall cause its Subsidiaries and each of its Subsidiaries’
officers, directors, employees, agents, representatives, accountants and counsel
to: (a) afford the officers, employees, agents, accountants, counsel, and
representatives of the Investor reasonable access, during normal business hours,
to the offices, properties, other facilities, books and records of the Company
and each of its Subsidiaries and to those officers, directors, employees,
agents, accountants and counsel of the Company and of each of its Subsidiaries
who have any knowledge relating to the Company, or any of its Subsidiaries and
(b) furnish to the officers, employees, agents, accountants, counsel and
representatives of the Investor such additional financial and operating data and
other information regarding the assets, properties, liabilities and goodwill of
the Company, its Subsidiaries and their respective businesses as the Investor
may from time to time reasonably request. Notwithstanding anything to the
contrary in this Agreement, the Company shall not be required to disclose any
information to the Investor if such disclosure would, in the Company’s
reasonable discretion, (i) cause significant competitive harm to its business
and the business of its Subsidiaries if the transactions contemplated hereby are
not consummated, (ii) jeopardize any attorney-client or other legal privilege or
(iii) contravene any applicable Laws, fiduciary duty or binding agreement
entered into prior to the date hereof.

 

SECTION 5.03.               Confidentiality.  All information furnished to a
party or its advisor by a party or its advisor in connection with the
transactions contemplated hereby shall be subject to, and the recipient of such
information shall hold all such information in confidence in accordance with,
the provisions of the Confidentiality Agreement.

 

SECTION 5.04.               Further Action; HSR Notification.

 

(a)         The Investor shall use its reasonable best efforts to take, or cause
to be taken, all appropriate action to do, or cause to be done, all things
necessary, proper or advisable under applicable Law, and to execute and deliver
such documents and other papers as may be required to carry out the provisions
of this Agreement or otherwise to consummate and make effective the transactions
contemplated by this Agreement as promptly as practicable, including
(i) obtaining from Governmental Authorities all consents, approvals,
authorizations, qualifications and orders as are necessary for the consummation
of the transactions contemplated hereby and (ii) promptly making all necessary
filings, and thereafter making any other required submissions, with respect to
this Agreement required under applicable Law.  Notwithstanding anything in this
Agreement or the Transaction Agreement to the contrary, in no event will the
Investor or its Affiliates be obligated to propose or agree to accept any
undertaking or condition, to enter into any consent decree, to make any
divestiture, or take any other action that, in the

 

19

--------------------------------------------------------------------------------


 

reasonable judgment of the Investor could be expected to limit the right of the
Investor or its Affiliates to own or operate all or any portion of the
businesses or assets it or its Affiliates will continue to own following the
closing of the transactions contemplated by the Transaction Agreement.

 

(b)        Without limiting the generality of the foregoing, the Investor shall
comply with the provisions of Article 4.5(b) of the Transaction Agreement as if
such provisions applied in connection with the transactions contemplated both by
the Transaction Agreement and by this Agreement.

 

(c)         The Company shall comply with the provisions of Article 4.5(a) of
the Transaction Agreement as if such provisions applied in connection with the
transactions contemplated both by the Transaction Agreement and by this
Agreement.

 

SECTION 5.05.               Notice of Developments.  Prior to the Closing, the
Company shall promptly notify the Investor in writing of all events,
circumstances, facts and occurrences arising subsequent to the date of this
Agreement which could result in any breach of a representation or warranty or
covenant of the Company in this Agreement or which could have the effect of
making any representation or warranty of the Company in this Agreement untrue or
incorrect.

 

SECTION 5.06.               Legends.

 

(a)         Certificates for the Shares shall bear a legend in substantially the
following form:

 

“NO SALE, OFFER TO SELL, PLEDGE, TRANSFER OR OTHER DISPOSITION OF THE SHARES
REPRESENTED BY THIS CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES
LAWS WITH RESPECT TO SUCH SHARES IS THEN IN EFFECT OR PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS THE HOLDER OBTAINS AN OPINION
OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH DISPOSITION MAY BE EFFECTED
WITHOUT VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE
STATE SECURITIES LAWS.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS SET
FORTH IN THE SHARE PURCHASE AGREEMENT DATED JULY 5, 2009 (THE “AGREEMENT”).  THE
SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE AGREEMENT.  ANY SALE OR OTHER TRANSFER NOT IN
COMPLIANCE WITH THE AGREEMENT WILL BE NULL AND VOID.”

 

20

--------------------------------------------------------------------------------


 

(b)        Any holder of Shares may request the Company to remove any or all of
the legends described in this Section 5.06 from the certificates evidencing such
Shares by submitting to the Company such certificates, together with evidence
reasonably satisfactory to the Company to the effect that (i) such Shares are
eligible for sale or have been sold pursuant to Rule 144 under the Securities
Act or (ii) such legend or legends are no longer required under the Securities
Act.

 

SECTION 5.07.               Lost, Stolen, Destroyed or Mutilated Securities. 
Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of any certificate for any security of the
Company and, in the case of loss, theft or destruction, upon delivery of an
undertaking by the holder thereof to indemnify the Company (and, if requested by
the Company, the delivery of an indemnity bond sufficient in the judgment of the
Company to protect the Company from any loss it may suffer if a certificate is
replaced), or, in the case of mutilation, upon surrender and cancellation
thereof, the Company will issue a new certificate for an equivalent number of
shares or another security of like tenor, as the case may be.

 

SECTION 5.08.               NYSE Listing.  The Company shall use its reasonable
best efforts to cause the Shares to be approved for listing on the NYSE, subject
to official notice of issuance, prior to the Closing.

 

SECTION 5.09.               Registration and Registered Offerings.

 

(a)         Subject to the provisions of the Registration Rights Agreement, the
Company shall file an automatically effective WKSI Shelf Registration Statement
on Form S-3 (the “Registration Statement”) covering the shares of Common Stock
as soon as practicable but no later than 10 calendar days from the Closing, for
resale by the Investor, subject only to the selling restrictions set forth in
the Registration Rights Agreement and in Section 5.13 of this Agreement.  The
Company shall pay the registration fees and the costs of providing customary
comfort letters and opinions of the Company’s counsel.

 

(b)        In the event of any sale pursuant to the Registration Statement by
means of an underwritten offering, the Investor shall select the lead
book-running manager for such offering, and agrees that the Company shall have
the right, if it so chooses, to name a joint active book-running manager
reasonably acceptable to the Investor.  The Company and the Investor (acting
reasonably and in consultation with the active book-running managers) shall
identify and assign roles to other underwriters, allocate shares within the
underwriting syndicate and allocate the elements of the underwriting spread. 
Distribution of the offering shall be in the discretion of the active
book-running manager or managers, except that the underwriters shall agree with
the Company and the Investor to use reasonable efforts to place the shares in a
broad distribution, subject to the Company’s consent to exceptions (not to be
unreasonably withheld or delayed).  The Company shall pay or reimburse any
underwriting discounts or commissions (except that the Company shall not be
required to pay or reimburse any

 

21

--------------------------------------------------------------------------------


 

underwriting discounts or commissions allocated to any lead book-running manager
selected by the Investor) and pay its own costs and expenses, including fees and
expenses of its counsel and accountants.

 

(c)         After expiration of the Lock-Up Period (as defined below), the
Investor shall have “piggy-back” resale rights in accordance with
Section 2(g) of the Registration Rights Agreement.

 

SECTION 5.10.               Call Provision.  At any time and from time to time,
during the Lock-Up Period (as defined below), the Company shall have the right,
but not the obligation, to purchase from the Investor or its designee holding
the Shares, and the Investor shall have the obligation, upon the exercise of
such right, to procure the sale to the Company of up to such number of shares of
Common Stock as may be purchased by application of the net proceeds to the
Company from a primary offering or offerings (each a “Primary Offering”) of
equity securities of the Company (the “Call Provision”); provided that (i) any
issuance and sale of equity securities by the Company until the end of the
Lock-Up Period shall be for cash and (ii) in connection with any such issuance
and sale during the Lock-Up Period, the Company shall exercise the option set
forth in this Section and immediately apply any cash received to repurchase
shares from the Investor.  The purchase price per share shall be: (a) for any
repurchase completed on or before the 45th calendar day following delivery of
second quarter Transferred Business Quarterly Carve-out Accounts (as defined in
the Transaction Agreement), the greater of (1) the Price Per Share (as may be
equitably adjusted to reflect any conversions, reclassifications,
reorganizations, stock dividends, stock splits, reverse splits and similar
events which occur with respect to the Common Stock after the Closing Date) or
(2) the price per share (net of fees, commissions and expenses) realized by the
Company in the Primary Offering; and (b) for any repurchase completed after the
45th calendar day following delivery of second quarter Transferred Business
Quarterly Carve-out Accounts (as defined in the Transaction Agreement), the
greater of (1) the VWAP (as may be equitably adjusted to reflect any
conversions, reclassifications, reorganizations, stock dividends, stock splits,
reverse splits and similar events which occur with respect to the Common Stock
after the Closing Date) or (2) the price per share (net of fees, commissions and
expenses) realized by the Company in the Primary Offering.  For any Primary
Offering, the Company shall determine the pricing and distribution, and
underwriting discounts and commissions for the Primary Offering, and select any
underwriters and otherwise exercise its sole business judgment with regard to
the Primary Offering, and the Company shall not be subject to any duties,
express or implied, in favor of the Investor in its conduct of the Primary
Offering.  If the “Use of Proceeds” in the final prospectus or pricing
supplement for the Primary Offering states (and the Company agrees for the
benefit of the Investor) that the net proceeds will first be used to repurchase
shares of Common Stock owned by the Investor before being applied to any other
uses, in full at the purchase price per share specified above, and such net
proceeds are so applied promptly upon receipt thereof by the Company, then the
Investor’s pre-emptive rights provided in Section 5.12 below shall have no
application to the Primary Offering.

 

22

--------------------------------------------------------------------------------


 

SECTION 5.11.               Replacement Equity Financing.  The Company shall use
its reasonable best efforts to obtain as soon as reasonably practicable
replacement equity financing pursuant to this Section 5.11.  At any time prior
to the Closing Date, the Company may issue and sell any securities for cash,
provided that the net proceeds of the sale of any equity securities shall (a) be
earmarked by the Company as funds designated for the Initial Asset
Consideration, Initial Share Consideration, Cross-Group Loan Purchase Price or
Final Consideration (each as defined in the Transaction Agreement) or any other
consideration or amount payable to be paid by the Company pursuant to the
Transaction Agreement and (b) reduce the Investor’s Equity Commitment hereunder
on a dollar-for-dollar basis.

 

SECTION 5.12.               Rights to Purchase Additional Shares of Common
Stock.

 

(a)           After Closing and until the date that the Investor and its
Affiliates together cease to own at least 5% of the outstanding shares of Common
Stock of the Company, in the event that the Company or any of its Subsidiaries
proposes to issue or sell shares of Common Stock, or any securities convertible
into or exchangeable for shares of Common Stock, or any warrants, rights or
options to acquire shares of Common Stock, or to enter into any transaction
having an economic effect similar to that of a sale of shares of Common Stock,
in any such case at a price per share (or implied price per share) lower than
the VWAP (as may be equitably adjusted to reflect any conversions,
reclassifications, reorganizations, stock dividends, stock splits, reverse
splits and similar events which occur with respect to the Common Stock after the
date hereof) (the “New Securities”), the Investor or its designee holding the
Shares shall have the right to purchase from the Company, in accordance with
paragraph (b) below, a number of New Securities such that, after giving effect
to the proposed issuance and sale of New Securities, and any conversion,
exchange or exercise thereof including New Securities issued and sold pursuant
to this Section 5.12, the Investor and its Affiliates together would own the
same percentage of the issued and outstanding shares of Common Stock as it owned
prior to such issuances and sales; provided that the Investor may not exercise
such right to purchase the New Securities in any such offering in which the “Use
of Proceeds” in the final prospectus or pricing supplement states (and the
Company agrees for the benefit of the Investor) that the net proceeds to the
Company shall first be used in full to repurchase shares of Common Stock
pursuant to the Call Provision in Section 5.10 above, before being applied to
any other uses, and such net proceeds are so applied promptly upon receipt
thereof by the Company; provided, further, that the Investor may only exercise
such right to purchase the New Securities to the extent that such purchases do
not require any approval or authorization from the Company’s shareholders at the
time of such purchase.  The rights of the Investor under this
Section 5.12(a) shall terminate if unexercised within the timeframe referred to
in the Notice of Issuance.

 

(b)           In the event the Company proposes to issue or sell New Securities
for cash, (excluding any issuance or sale pursuant to the Stock Incentive Plans
or any Benefit Plan), the Company shall give the Investor as much prior written
notice as is reasonably

 

23

--------------------------------------------------------------------------------


 

practicable considering the circumstances of the proposed offering of New
Securities, but in no case less than 10 Business Days, of its intention to issue
or sell such New Securities, including the price per share of Common Stock
reflected in the price of the New Securities or the proposed ranges of prices
per share of Common Stock reflected in the price of the New Securities, the
proposed date of issuance or sale of the New Securities, the time by which the
Investor must notify the Company that it intends to exercise its right to
acquire any New Securities pursuant to Section 5.12(a) and all other material
terms and conditions of such issuance or sale (the “Notice of Issuance”). The
Company shall offer any such New Securities to the Investor on the most
favorable terms offered to any other purchaser (it being understood that, in the
case of a public offering, the purchase price shall be the public offering price
and not the price paid by any underwriter).  The Investor shall, prior to the
time specified in the Notice of Issuance, agree to purchase all or a portion of
the New Securities it is entitled to purchase pursuant to Section 5.12(a) above,
for cash and otherwise upon the terms specified in the Notice of Issuance, by
giving written notice to the Company, and stating therein its agreement to
purchase New Securities and the quantity of New Securities to be purchased by
the Investor.  Any shares of Common Stock purchased in accordance with this
Section 5.12 shall be considered Shares for all purposes of this Agreement.

 

SECTION 5.13.               Lock-Up.  The Investor will not, during the period
ending 180 days after the date of issuance of the Shares (the “Lock-Up Period”),
except in connection with a merger, business combination, tender or exchange
offer, recapitalization, reorganization, asset purchase or other extraordinary
transaction that the Investor has not initiated, or in connection with the Call
Provision described in Section 5.10 above, (i) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any of the Shares, or any securities convertible into or exercisable
or exchangeable for the Shares or (ii) enter into any swap or other agreement
that transfers, in whole or in part, any of the economic consequences of
ownership of the Shares, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of the Shares or such other securities,
in cash or otherwise; provided that nothing in the foregoing shall prohibit the
Investor from transferring the Shares to any Affiliate where the Investor and
such Affiliate each agree to be bound by the covenants applicable to the
Investor in this Agreement and provided further, that any such Affiliate shall
make for the benefit of the Company the representation and warranty set forth in
Section 4.04.  In furtherance of the foregoing, the Company and any duly
appointed transfer agent for the registration of transfer of the securities
described herein are hereby authorized to decline to register any transfer of
securities if such transfer would constitute a violation or breach of this
Agreement.

 

SECTION 5.14.               Standstill.  Until the earlier of (i) 18 months from
the Closing Date or (ii) the date the Investor ceases to own at least 5% of the
outstanding shares of the Common Stock of the Company, the Investor shall not,
and shall be responsible for ensuring that each member of the Seller Group (as
defined in the

 

24

--------------------------------------------------------------------------------


 

Transaction Agreement) shall not, directly or indirectly, without the Company’s
consent, (i) acquire (other than pursuant to Section 5.12 above or pursuant to
any stock dividend, stock split, reclassification or similar transaction
initiated by the Company) any additional voting securities of the Company
(including any derivative security thereof); (ii) form or participate in any
“group” with respect to any voting securities of the Company; (iii) engage or
otherwise participate in any proxy solicitation with respect to the Company or
propose a nominee for director of the Company pursuant to SEC Rule 14a-11 before
January 1, 2011; (iv) seek to influence or control in any manner whatsoever
(other than by voting of the shares owned by the Investor or withholding of such
votes), alone or in concert with others, the management, board or policies of
the Company; (v) initiate any merger, tender or exchange offer, business
combination, recapitalization, reorganization, asset purchase or other similar
extraordinary transaction involving the Company or any material part of its
securities, assets or properties; (vi) seek to call a special meeting of the
Company’s shareholders; or (vii) publicly disclose any proposal, offer,
intention, plan or arrangement inconsistent with the foregoing; provided that
nothing in the foregoing shall prohibit the Investor from participating (by
selling its shares or voting in favor of such transaction) in a merger, business
combination, tender or exchange offer, recapitalization, reorganization, asset
purchase or other extraordinary transaction that it has not initiated or
proposed, other than any proposal made privately to the Company provided such
transaction is endorsed by the Company.

 

SECTION 5.15.               Transfer Restrictions.  Unless the express terms of
this Agreement provide otherwise, the Shares of Common Stock will be subject to
transfer restrictions only as required for compliance with applicable securities
laws.

 

SECTION 5.16.               Termination of Rights Agreement.  The Company shall
cause the termination of the Rights Agreement on or before the date that is five
Business Days after the date hereof and shall not replace the Rights Agreement
with any successor rights agreement without providing (i) that rights
exercisable pursuant to such successor rights agreement will not be triggered as
a result of the transactions contemplated by this Agreement and (ii) the Shares
to be delivered at Closing or in connection with the exercise of the Investor’s
right to purchase additional shares of Common Stock pursuant to Section 5.12
shall not be considered for purposes of determining whether the Investor or any
of its Affiliates shall be an “Acquiring Person” (or acquirer with equivalent
status) thereunder.

 

ARTICLE VI

 

CONDITIONS TO CLOSING

 

SECTION 6.01.               Conditions to Obligations of the Company.  The
obligations of the Company to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or written waiver, at or prior to
the Closing, of each of the following conditions:

 

25

--------------------------------------------------------------------------------


 

(a)         Closing Deliveries.  The items specified in Section 2.05(a) shall
have been delivered to the Company;

 

(b)        Governmental Approvals.  Any waiting period (and any extension
thereof) under the HSR Act applicable to the purchase of the Shares contemplated
by this Agreement shall have expired or shall have been terminated; and

 

(c)         Issuance Amount.  The number of shares to be acquired by the
Investor, taking into account any reduction of the Share Consideration as agreed
by the Parties pursuant to Section 2.02(d), may not exceed 19.9% of the number
of shares of the Common Stock of the Company immediately prior to such issuance.

 

SECTION 6.02.               Conditions to Obligations of the Investor.  The
obligations of the Investor to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or written waiver, at or prior to
the Closing, of each of the following conditions:

 

(a)         Closing Deliveries.  The documents specified in Section 2.04 shall
have been delivered to the Investor;

 

(b)        Representations, Warranties and Covenants.  (i) all representations
and warranties of the Company set forth in this Agreement shall be true and
correct as of the date of this Agreement; (ii) additionally, the representations
and warranties that are set forth in Sections 3.01, 3.02, 3.03, 3.04, 3.05,
3.11, 3.12, 3.13 and 3.14 shall be true and correct as of the Closing Date,
except to the extent that such representations or warranties are made as of
another date, in which case such representations or warranties shall be true and
correct as of such date; and (iii) the covenants and agreements contained in
this Agreement to be complied with by the Company at or before the Closing shall
have been complied with in all material respects;

 

(c)         [Intentionally omitted.]

 

(d)        Transaction Agreement.  (i) The Transaction Agreement shall have been
executed by all parties thereto and shall be in effect, (ii) all conditions to
completion of the transactions as contemplated by the Transaction Agreement
shall be satisfied or waived (if applicable) in accordance with the Transaction
Agreement, (iii) there shall be no breach under the Transaction Agreement by the
Company and (iv) the transactions contemplated by the Transaction Agreement
shall occur concurrently with the Closing as defined in the Transaction
Agreement;

 

(e)         Consents.  All governmental and third party consents and approvals
necessary in connection with the transactions contemplated hereby (including,
without limitation, the expiry or termination of any applicable waiting period
under the HSR Act) shall have been obtained (without the imposition of any costs
or conditions that are not acceptable to the Investor) and shall remain in
effect, and no Law or Governmental Order (whether temporary, preliminary or
permanent) shall be in effect that makes the

 

26

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement or the Registration Rights Agreement
illegal or otherwise restrains, prevents or imposes materially adverse
conditions upon the consummation of such transactions;

 

(f)         Debt Financing.  The Company shall have entered into an agreement or
agreements for additional debt financing in an amount totaling at least $1
billion and (i) all conditions precedent to such debt financing agreement or
agreements other than the Closing shall be satisfied or waived (if applicable)
in accordance with such agreement or agreements, (ii) there shall be no breach
under such agreement or agreements by the Company and (iii) the amounts totaling
at least $1 billion shall be drawn by the Company concurrently with the Closing;

 

(g)        Issuance Amount.  The number of shares to be acquired by the
Investor, taking into account any reduction of the Share Consideration as agreed
by the Parties pursuant to Section 2.02(d), may not exceed 19.9% of the number
of shares of the Common Stock of the Company immediately prior to such issuance;
and

 

(h)        Authorization for Listing.  The Shares shall have been authorized for
listing on the NYSE upon notice of issuance.

 

ARTICLE VII

 

INDEMNIFICATION

 

SECTION 7.01.               Survival of Representations, Warranties, Covenants
and Agreements.

 

(a)         The representations and warranties of the Company contained in this
Agreement shall survive the Closing and expire on the date that is 4 months
after the first completed calendar year following the Closing; provided that the
representations contained in Section 3.08 shall survive the Closing and expire
on the date that is 8 years after the Closing Date, the representation contained
in Section 3.09 shall survive the Closing and expire with the expiration of the
relevant statutory limitation in relation to the matters giving rise to any
claim arising out of or resulting from a breach of any such representation, and
the representations contained in Sections 3.01, 3.02, 3.03, 3.04 and 3.05 shall
survive indefinitely.  Notwithstanding the foregoing, no claim shall be made
under the representations and warranties of the Company contained in this
Agreement after the expiration of the relevant statutory limitation in relation
to the matters giving rise to any claim.

 

(b)        All covenants and agreements contained in this Agreement shall
survive in accordance with their terms, except for the covenants and agreements
that are required to be performed prior to the Closing, which shall terminate at
the Closing.

 

SECTION 7.02.               Indemnification by the Company.  The Investor and
its Affiliates, officers, directors, employees, agents, successors and assigns
(each, an

 

27

--------------------------------------------------------------------------------


 

“Investor Indemnified Party”) shall be indemnified and held harmless by the
Company on an after-tax basis for and against all losses, damages, liabilities,
claims, costs and expenses, interest, awards, judgments and penalties (including
reasonable attorneys’ and consultants’ fees and expenses) actually suffered or
incurred by them without duplication of any other recovery (hereinafter, a
“Loss”), arising out of or resulting from: (i) the breach of any representation
or warranty made by the Company contained in this Agreement; (ii) the breach of
any covenant or agreement by the Company contained in this Agreement; or
(iii) any untrue or alleged untrue statement of a material fact contained in any
prospectus or other document used in connection with any sale of shares of
Common Stock by or on behalf of the Investor or arising out of or based upon any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are made in reliance and in conformity with information furnished in
writing to the Company by the Investor or any underwriter or other distributor
selected by the Investor expressly for use therein.

 

SECTION 7.03.               Indemnification by the Investor.  The Company and
its Affiliates, officers, directors, employees, agents, successors and assigns
(each, a “Company Indemnified Party”) shall be indemnified and held harmless by
the Investor on an after-tax basis for and against any and all Losses, arising
out of or resulting from: (i) the breach of any representation or warranty made
by the Investor contained in this Agreement; or (ii) the breach of any covenant
or agreement by the Investor contained in this Agreement; or (iii) any untrue or
alleged untrue statement of a material fact contained in any prospectus or other
document used in connection with any sale of shares of Common Stock by or on
behalf of the Investor or arising out of or based upon any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading and made in reliance and in conformity
with information furnished in writing to the Company by Investor expressly for
use therein.

 

SECTION 7.04.               Limits on Indemnification.

 

(a)         No claim may be asserted nor may any Action be commenced against
either party for breach of any representation, warranty, covenant or agreement
contained herein, unless written notice of such claim or action is received by
such party describing in reasonable detail the facts and circumstances with
respect to the subject matter of such claim or Action on or prior to the date on
which the representation, warranty, covenant or agreement on which such claim or
Action is based ceases to survive as set forth in Section 7.01, irrespective of
whether the subject matter of such claim or action shall have occurred before or
after such date.

 

(b)        For all purposes of this Article VII, (i) “Losses” shall be net of
any insurance or other recoveries actually received by the Indemnified Party or
its Affiliates in connection with the facts giving rise to the right of
indemnification and (ii) the

 

28

--------------------------------------------------------------------------------


 

payment in respect of Losses shall be treated, to the extent possible, as an
adjustment to the Share Consideration.

 

SECTION 7.05.               Notice of Loss; Third Party Claims.

 

(a)         An Indemnified Party shall give the Indemnifying Party notice of any
matter which an Indemnified Party has determined has given or could give rise to
a right of indemnification under this Agreement, within 30 days of such
determination, stating the amount of the Loss, if known, and method of
computation thereof, and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises.

 

(b)        If an Indemnified Party shall receive notice of any Action, audit,
claim, demand or assessment (each, a “Third Party Claim”) against it which may
give rise to a claim for Loss under this Article VII, the Indemnified Party
shall give the Indemnifying Party notice of such Third Party Claim within 30
days of the receipt of such notice; provided, however, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Article VII except to the extent that such failure
adversely affects the ability of the Indemnifying Party to defend such Third
Party Claim. The Indemnifying Party shall be entitled to assume and control the
defense of such Third Party Claim at its expense and through counsel of its
choice if it gives notice of its intention to do so to the Indemnified Party
within 30 days of the receipt of such notice from the Indemnified Party.  If the
Indemnifying Party elects to undertake any such defense against a Third Party
Claim, the Indemnified Party may participate in such defense at its own expense;
provided, however, that such Indemnified Party shall be entitled to participate
in any such defense with separate counsel at the expense of the Indemnifying
Party if (i) so requested by the Indemnifying Party to participate with separate
counsel or (ii) in the reasonable written opinion of counsel to the Indemnified
Party, a conflict or potential conflict exists between the Indemnified Party and
the Indemnifying Party that would make such separate representation advisable;
and provided, further, that the Indemnifying Party shall not be required to pay
for more than one such counsel for all Indemnified Parties in connection with
any Third Party Claim. The Indemnified Party shall cooperate with the
Indemnifying Party in such defense and make available to the Indemnifying Party,
at the Indemnifying Party’s expense, all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party.  If the Indemnifying Party elects to direct the defense of any such claim
or proceeding, the Indemnified Party shall not pay, or permit to be paid, any
part of such Third Party Claim unless the Indemnifying Party consents in writing
to such payment or unless the Indemnifying Party withdraws from the defense of
such Third Party Claim (subject to the next sentence) or unless a final judgment
from which no appeal may be taken by or on behalf of the Indemnifying Party is
entered against the Indemnified Party for such Third Party Claim. If the
Indemnified Party assumes the defense of any such claims or proceeding pursuant
to this Section 7.05 and proposes to settle such claims or proceeding prior to a
final judgment thereon or to forgo

 

29

--------------------------------------------------------------------------------


 

any appeal with respect thereto, then the Indemnified Party shall give the
Indemnifying Party prompt written notice thereof and the Indemnifying Party
shall have the right to participate in the settlement or assume or reassume the
defense of such claims or proceeding.  Neither the Indemnifying Party nor the
Indemnified Party shall, without the written consent of the other party, settle
or compromise any Third Party Claim or permit a default or consent to entry of
any judgment unless the claimant or claimants and such party provide to such
other party an unqualified release from all liability in respect of the Third
Party Claim.

 

SECTION 7.06.               Remedies.  The Investor and the Company acknowledge
and agree that (a) following the Closing, except for fraud, the indemnification
provisions of Section 7.02 and Section 7.03 shall be the sole and exclusive
remedies of the Investor and the Company for any breach by the other party of
the representations and warranties in this Agreement and for any failure by the
other party to perform and comply with any covenants and agreements in this
Agreement, and (b) anything herein to the contrary notwithstanding, no breach of
any representation, warranty, covenant or agreement contained herein shall give
rise to any right on the part of the Investor or the Company, after the
consummation of the purchase and sale of the Shares contemplated by this
Agreement, to rescind this Agreement or any of the transactions contemplated
hereby.

 

SECTION 7.07.               Subrogation.  After any indemnification payment is
made to any Indemnified Party pursuant to this Article VII, the Indemnifying
Party shall, to the extent of such payment, be subrogated to all rights, if any,
of the Indemnified Party against any third party in connection with the Losses
to which such payment relates.  Without limiting the generality of the preceding
sentence, any Indemnified Party receiving an indemnification payment pursuant to
the preceding sentence shall execute, upon the written request of the
Indemnifying Party, any instrument reasonably necessary to evidence such
subrogation rights.  In any case where an Indemnified Party recovers from a
third party any amount in respect of a matter for which an Indemnifying Party
has indemnified it pursuant to this Article VII, such Indemnified Party shall
promptly pay over to the Indemnifying Party an amount equal to (a) the amount so
recovered (after deducting therefrom the amount of expenses incurred by the
Indemnified Party in procuring such recovery), minus (b) the excess, if any, of
(i) the amount of the Loss over (ii) any amount previously paid by the
Indemnifying Party to or on behalf of the Indemnified Party in respect of such
claim.

 

ARTICLE VIII

 

TERMINATION, AMENDMENT AND WAIVER

 

SECTION 8.01.               Termination.  This Agreement may be terminated at
any time prior to the Closing:

 

30

--------------------------------------------------------------------------------


 

(a)         by either the Investor or the Company in the event that the
Transaction Agreement has been terminated; or

 

(b)        by the mutual written consent of the Company and the Investor.

 

SECTION 8.02.               Effect of Termination.  In the event of termination
of this Agreement as provided in Section 8.01, this Agreement shall forthwith
become void except for Section 5.03, this Section 8.02 and Article IX and there
shall be no liability on the part of either party hereto except (a) as set forth
in Sections 5.03 and 9.01 and (b) that nothing herein shall relieve either party
from liability for any material breach of this Agreement occurring prior to such
termination.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

SECTION 9.01.               Expenses.  Except as otherwise specified in this
Agreement, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated by this Agreement shall be borne by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

SECTION 9.02.               Notices.  All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given or made
(and shall be deemed to have been duly given or made upon receipt) by delivery
in person, by an internationally recognized overnight courier service, by
facsimile or registered or certified mail (postage prepaid, return receipt
requested) to the respective parties hereto at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 9.02):

 

(a)         if to the Company:

 

Bemis Company, Inc.

One Neenah Center, 4th Floor

P.O. Box 669

Neenah, Wisconsin 54957-0669

Fax: 920-527-5040

Attn:  General Counsel

 

with a copy to:

 

Faegre & Benson LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota 55402

Fax: 612-766-1600

 

31

--------------------------------------------------------------------------------


 

Attn:  James Nicholson

 

(b)        if to the Investor:

 

Pechiney Plastic Packaging, Inc.

c/- Rio Tinto plc

2 Eastbourne Terrace

London

W2 6LG

United Kingdom

Attention: The Treasurer

Facsimile: +44 (0)20 7781 1800

 

with a copy to:

 

Sullivan & Cromwell LLP
1 New Fetter Lane
London EC4A 1AN
U.K.
Attention: Tim Emmerson and George White
Facsimile: +44 (0)20 7959 8950

 

SECTION 9.03.               Public Announcements.  Neither party to this
Agreement shall make, or cause to be made, any press release or public
announcement in respect of this Agreement or the transactions contemplated by
this Agreement or otherwise communicate with any news media without the prior
written consent of the other party unless otherwise required by Law, and the
parties to this Agreement shall cooperate as to the timing and contents of any
such press release, public announcement or communication.

 

SECTION 9.04.               Severability.  Each of the provisions of this
Agreement and the Registration Rights Agreement is severable. If any such
provision is held to be or becomes invalid or unenforceable in any respect under
the Law of any jurisdiction, it shall have no effect in that respect and the
parties shall endeavor on a commercially reasonable basis to replace it in that
respect with a valid and enforceable substitute provision the effect of which is
as close to its intended effect as possible.

 

SECTION 9.05.               Entire Agreement.  This Agreement, the Registration
Rights Agreement, the Transaction Agreement and the Confidentiality Agreement
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between the Company and the Investor with
respect to the subject matter hereof and thereof.

 

SECTION 9.06.               Assignment.  This Agreement may not be assigned by
operation of law or otherwise without the express written consent of the Company
or the

 

32

--------------------------------------------------------------------------------


 

Investor (which consent may be granted or withheld in the sole discretion of the
Company or the Investor), as the case may be, except in the case of an
assignment by the Investor to one or more of its Affiliates where the Investor
and such Affiliate or Affiliates each agree to be bound by the covenants
applicable to the Investor in this Agreement.

 

SECTION 9.07.               Amendment.  This Agreement may not be amended or
modified except (a) by an instrument in writing signed by, or on behalf of, the
Company and the Investor or (b) by a waiver in accordance with Section 9.08.

 

SECTION 9.08.               Waiver.  Either party to this Agreement may
(a) extend the time for the performance of any of the obligations or other acts
of the other party, (b) waive any inaccuracies in the representations and
warranties of the other party contained herein or in any document delivered by
the other party pursuant hereto or (c) waive compliance with any of the
agreements of the other party or conditions to such party’s obligations
contained herein.  Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the party to be bound thereby.  Any waiver
of any term or condition shall not be construed as a waiver of any subsequent
breach or a subsequent waiver of the same term or condition, or a waiver of any
other term or condition of this Agreement.  The failure of either party hereto
to assert any of its rights hereunder shall not constitute a waiver of any such
rights.

 

SECTION 9.09.               Third Party Beneficiaries.  This Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, other than the provisions of Article VII relating to Indemnified
Parties, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever, including any
rights of employment for any specified period, under or by reason of this
Agreement.

 

SECTION 9.10.               Currency.  Unless otherwise specified in this
Agreement, all references to currency, monetary values and dollars set forth
herein shall mean United States (U.S.) dollars and all payments hereunder shall
be made in United States dollars.

 

SECTION 9.11.               Specific Performance.  Each of the parties hereto
agrees that irreparable damage would occur in the event any provision of this
Agreement were not performed in accordance with the terms hereof and that the
parties hereto shall be entitled to seek specific performance of the terms
hereof, in addition to any other remedy at Law or equity.

 

SECTION 9.12.               Governing Law.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.  All
Actions arising out of or relating to this Agreement shall be heard and
determined exclusively in any United States federal court sitting in the State
of Delaware; provided, however, that if such federal court does not have
jurisdiction over such Action, such Action shall be heard

 

33

--------------------------------------------------------------------------------


 

and determined exclusively in any Delaware state court.  Consistent with the
preceding sentence, the parties hereto hereby (a) submit to the exclusive
jurisdiction of any federal or state court sitting in Delaware for the purpose
of any Action arising out of or relating to this Agreement brought by any party
hereto and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts.

 

SECTION 9.13.               Waiver of Jury Trial.  EACH OF THE PARTIES HERETO
HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE PARTIES HERETO HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.13.

 

SECTION 9.14.               Counterparts.  This Agreement may be executed and
delivered (including by facsimile transmission or other electronic means) in
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Investor have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

 

Bemis Company, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Pechiney Plastic Packaging, Inc.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Share Purchase Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A



Registration Rights Agreement

 

 

REGISTRATION RIGHTS AGREEMENT

 

By and Between

 

Bemis Company, Inc.

 

and

 

Pechiney Plastic Packaging, Inc.

 

--------------------------------------------------------------------------------

 

Dated as of [·]       , 2009

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1.CERTAIN DEFINITIONS.

1

SECTION 2.REGISTRATION.

3

SECTION 3.SUSPENSION PERIODS.

4

SECTION 4.REGISTRATION PROCEDURES.

5

SECTION 5.REGISTRATION EXPENSES.

8

SECTION 6.INDEMNIFICATION.

8

SECTION 7.SECURITIES ACT RESTRICTIONS.

10

SECTION 8.TRANSFERS OF RIGHTS.

11

SECTION 9.MISCELLANEOUS.

11

 

i

--------------------------------------------------------------------------------


 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
as of [·]       , 2009, between Bemis Company, Inc. (the “Company”), and
Pechiney Plastic Packaging, Inc. (the “Investor”).

 

WHEREAS, the Company and the Investor are parties to a Share Purchase Agreement,
dated July 5, 2009 (the “SPA”) pursuant to which the Investor is acquiring from
the Company, the Shares.

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the SPA, the parties desire to enter into this Agreement in order to create
certain registration rights for the Investor as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Company
and the Investor hereby agree as follows:

 

Section 1.               Certain Definitions.

 

In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:

 

“Affiliate” has the meaning ascribed thereto in the SPA.

 

“Business Day” has the meaning ascribed thereto in the SPA.

 

“Closing Date” has the meaning ascribed thereto in the SPA.

 

“Common Stock” has the meaning ascribed thereto in the SPA.

 

“Company” has the meaning set forth in the introductory paragraph.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
rules and regulations promulgated thereunder.

 

“Form S-3” means a registration statement on Form S-3 under the Securities Act
or such successor forms thereto permitting registration of securities under the
Securities Act.

 

“Governmental Authority” has the meaning ascribed thereto in the SPA.

 

“Investor” means the Person named as such in the first paragraph of this
Agreement.  References herein to the Investor shall apply to Permitted
Transferees who become Investors pursuant to Section 8, provided that (a) all
obligations of the Investor and its Permitted Transferees hereunder shall be
several, and not joint and several, and (b) for purposes of all thresholds and
limitations herein, the actions of the Permitted Transferees shall be
aggregated.

 

“Law” has the meaning ascribed thereto in the SPA.

 

“Lock-Up Period” has the meaning ascribed thereto in the SPA.

 

“Permitted Transferee” means any party acquiring Registrable Securities from the
Investor in accordance with the terms of the SPA and this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Person” has the meaning ascribed thereto in the SPA.

 

“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Securities,
as amended or supplemented and including all material incorporated by reference
in such prospectus or prospectuses.

 

“Registrable Securities” means, at any time, the Common Stock issued or issuable
to the Investor, together with any securities issued or issuable upon any stock
split, stock dividend or other distribution or in connection with a combination
of shares, recapitalization, merger, consolidation or similar event with respect
to the foregoing.

 

“Registration” means a registration effected by preparing and (a) filing a S-3
Shelf Registration Statement in compliance with the Securities Act and
applicable rules and regulations thereunder, and the automatic effectiveness of
such S-3 Shelf Registration Statement or (b) filing a prospectus and/or
prospectus supplement in respect of an appropriate effective Registration
Statement on Form S-3

 

“Registration Expenses” has the meaning set forth in Section 5(a).

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including a Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits to
such Registration Statement and all documents incorporated by reference in such
Registration Statement.

 

“S-3 Shelf Registration” means the filing by the Company of an S-3 Shelf
Registration Statement (or an amendment or supplement to an existing
registration statement on Form S-3) for a public offering of all or such portion
of the Registrable Securities designated by the Investor pursuant to Rule 415
promulgated under the Securities Act or otherwise.

 

“S-3 Shelf Registration Statement” means a Registration Statement (including any
amendment or supplement thereto) on Form S-3.

 

“SEC” means the Securities and Exchange Commission or any successor agency.

 

“Securities Act” means the Securities Act of 1933, as amended, and any rules and
regulations promulgated thereunder.

 

“Shares” has the meaning ascribed thereto in the SPA.

 

“SPA” means the agreement specified in the first Recital hereto, as such
agreement may be amended, supplemented or otherwise modified from time to time.

 

“Suspension Period” has the meaning set forth in Section 3.

 

“Termination Date” means the earlier of (i) the first date on which there are no
Registrable Securities and (ii) 365 calendar days plus the aggregate duration of
any Suspension Periods after the Closing Date.

 

“Underwritten Offering” means an offering in which securities of the Company are
registered under the Securities Act and are sold to one or more underwriters on
a firm-commitment basis for reoffering to the public.

 

2

--------------------------------------------------------------------------------


 

In addition to the above definitions, unless the context requires otherwise:

 

(i)                                     any Law defined or referred to herein or
in any agreement or instrument that is referred to herein means such Law or
statute as from time to time amended, modified or supplemented, including by
succession of comparable successor Law;

 

(ii)                                  whenever the words “include,” “includes”
or “including” are used in this Agreement, they are deemed to be followed by the
words “without limitation”;

 

(iii)                               references to “Section” are references to
Sections of this Agreement;

 

(iv)                              the words “hereof,” “herein” and “hereunder”
and words of similar import, when used in this Agreement, refer to this
Agreement as a whole and not to any particular provision of this Agreement;

 

(v)                                 all terms used herein but not otherwise
defined shall have the meanings set forth in the SPA.

 

Section 2.                                            Registration.

 

(a)                                  Registration.  Subject to the provisions
hereof and the terms and conditions of the SPA, the Company covenants and agrees
to use its best efforts either (i) on or before the end of the Lock-Up Period to
designate an existing S-3 Shelf Registration Statement filed with the Commission
to cover the Registrable Securities or (ii) to prepare and file with the
Commission, and cause to become effective on or before the end of the Lock-Up
Period, an S-3 Shelf Registration Statement covering the Registrable Securities,
which S-3 Shelf Registration Statement is automatically effective upon such
filing, or if an automatically effective Form S-3 is not then a permitted form
for the Company, then on an S-3 Shelf Registration Statement which is not
automatically effective upon filing, or if Form S-3 is not then a permitted form
for the Company, on such other form as the Company and the Investor shall
reasonably agree.  In the event that the Company shall not have either (i) so
designated an existing S-3 Shelf Registration Statement or (ii) filed a
Registration Statement and caused it to become effective on or before the end of
the Lock-Up Period as aforesaid, then the Company shall immediately pay to the
Investor $1,000,000 in cash, and shall pay an additional $1,000,000 in cash to
the Investor on the 30th day of each 30-day period after the expiration of the
Lock-Up Period that the Company shall not have either (i) so designated an
existing S-3 Shelf Registration Statement or (ii) filed a Registration Statement
and caused it to become effective as aforesaid.

 

(b)                                 Underwritten Offerings.  Subject to
Section 5.13 of the SPA, the Investor shall be entitled to request that a sale
of Registrable Securities, whether pursuant to a Registration or an existing S-3
Shelf Registration Statement, shall be an underwritten offering.

 

(c)                                  Selection of Underwriters. 
Section 5.09(b) of the SPA shall govern the selection of the underwriters and
the allocation of underwriter discounts and commissions.

 

(d)                                 Priority.  The Company may include shares of
Common Stock other than Registrable Securities in a Registration for any
accounts (including for the account of the Company) on the terms provided
below.  For any underwritten offering the Company may include shares of Common
Stock other than Registrable Securities for any accounts (including for the
account of the Company), but only with the consent of the managing underwriters
of such offering.  If the managing underwriters of the requested offering advise
the Company and the Investor requesting such offering that in their opinion the
number of shares proposed to be included in such offering exceeds the number of
shares which can be sold in such

 

3

--------------------------------------------------------------------------------


 

underwritten offering without materially delaying or jeopardizing the success of
the offering (including the price per share of the shares proposed to be sold in
such underwritten offering), the Company shall include in such offering
(i) first, the number of Registrable Securities that the Investor proposes to
sell, and (ii) second, the number of shares of Common Stock proposed to be
included therein by any other Persons (including shares to be sold for the
account of the Company) allocated among such Persons in such manner as the
Company may determine.  If the number of shares of Common Stock which can be
sold is less than the number of shares proposed to be registered pursuant to
clause (i) above by the Investor, the amount of shares to be sold shall be
allocated to the Investor.

 

(e)                                  Right to Effect Sales.  After the
expiration of the Lock-Up Period, the Investor shall be entitled, at any time
and from time to time when a Registration Statement is effective and until the
Termination Date, to offer and sell such Registrable Securities as are then
registered pursuant to such Registration Statement, but (if such sale is to be
underwritten) only upon not less than five Business Days’ prior written notice
to the Company, or such longer period as may be reasonably necessary for the
Company to comply with the covenants contained in Section 4(a), in each case to
the extent relevant to such offering.  The Investor shall give the Company
prompt written notice of the consummation of each such sale (whether or not
underwritten).  The SPA obligates the Investor to only engage in underwritten
transactions on the terms and conditions set forth therein.

 

(f)                                    Effective Period of Registration
Statements.  The Company shall use reasonable best efforts to keep any
Registration Statement effective for a period ending on the later of (i) the end
of the Lock-Up Period under the SPA and (ii) 365 days after the Closing Date
under the SPA or such shorter period which shall terminate when all of the
Registrable Securities covered by such Registration have been sold by the
Investor, provided that such 365-day period shall be extended by the number of
days in any Suspension Period commenced pursuant to Section 3 during such period
(as it may be so extended).

 

(g)                                 Piggy-Back Registration.  After expiration
of the Lock-Up Period, the Investor shall have “piggy back” resale rights to
sell in any registered offering of shares of Common Stock, and the Company shall
use its reasonable best efforts to include in such offering, on substantially
the same terms as the Company’s and each other shareholder’s participation
therein, any or all of the Registrable Securities then held by Investor which
Investor requests be included in such offering.  In the case of an underwritten
offering where the book running manager in good faith shall have advised the
Company that, in its opinion, the inclusion in the registration statement of
some or all of the Registrable Securities sought to be registered by the
Investor would adversely affect the price or success of the offering, the
Registrable Securities shall be reduced on a pro rata basis according to the
total number of shares of Common Stock intended to be registered by each
participant (other than the Company) in such offering to the extent necessary in
the book running manager’s reasonable judgment to avoid such adverse affect.

 

Section 3.                                            Suspension Periods.

 

(a)                                  Suspension Periods. The Company may, prior
to the pricing of any underwritten offering or other offering of Registrable
Securities pursuant to a Registration, delay such underwritten or other
offering, but in each case only if the Company determines in its reasonable
discretion (x) that proceeding with such an offering would require the Company
to disclose material information that would not otherwise be required to be
disclosed at that time and that the disclosure of such information at that time
would not be in the Company’s best interests, or (y) that the offering to be
delayed would, if not delayed, materially adversely affect the Company and its
subsidiaries taken as a whole or materially interfere with, or jeopardize the
success of, any pending or proposed material transaction, including any debt or
equity financing, any acquisition or disposition, any recapitalization or
reorganization or any other material transaction, whether due to commercial
reasons, a desire to avoid premature disclosure of information or

 

4

--------------------------------------------------------------------------------


 

any other reason. Any period during which the Company has delayed an offering
pursuant to this Section 3 is herein called a “Suspension Period”.  The Company
shall provide prompt written notice to the Investor of the commencement and
termination of any Suspension Period but shall not be obligated under this
Agreement to disclose the reasons therefor.  The Investor shall keep the
existence of each Suspension Period confidential and refrain from making offers
and sales of Registrable Securities (and direct any other Persons making such
offers and sales to refrain from doing so) during each Suspension Period.  In no
event (i) may the Company deliver notice of a Suspension Period to the Investor
more than two times in any calendar year and (ii) shall the total number of days
in any calendar year during which any and all Suspension Periods are in effect
exceed 179 days.

 

Section 4.                                            Registration Procedures.

 

(a)                                  Whenever required to effect the
registration of any Registrable Securities, the Company shall, as expeditiously
as reasonably practicable:

 

(i)                                     subject to the other provisions of this
Agreement, prepare and file with the SEC a Registration Statement with respect
to such Registrable Securities, which Registration Statement shall be
automatically effective upon filing if so provided for the applicable
Registration Statement;

 

(ii)                                  if the Registration Statement is not
automatically effective, the Company shall use its best efforts to cause such
Registration Statement (and any amendment thereto) to become effective as soon
as practicable;

 

(iii)                               prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to comply with the applicable
requirements of the Securities Act and to keep such Registration Statement
effective for the relevant period required hereunder, but no longer than is
necessary to complete the distribution of the shares of Common Stock covered by
such Registration Statement, and to comply with the applicable requirements of
the Securities Act with respect to the disposition of all the shares of Common
Stock covered by such Registration Statement during such period in accordance
with the intended methods of disposition set forth in such Registration
Statement;

 

(iv)                              use reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement, or the lifting of any suspension of the qualification or exemption
from qualification of any Registrable Securities for sale in any jurisdiction in
the United States;

 

(v)                                 deliver, without charge, such number of
copies of the preliminary and final Prospectus and any supplement thereto as the
Investor may reasonably request in order to facilitate the disposition of the
Registrable Securities of the Investor covered by such Registration Statement in
conformity with the requirements of the Securities Act;

 

(vi)                              use reasonable best efforts to register or
qualify such Registrable Securities under such other securities or blue sky laws
of such U.S. jurisdictions as the Investor reasonably requests and continue such
registration or qualification in effect in such jurisdictions for as long as the
applicable Registration Statement may be required to be kept effective under
this Agreement (provided that the Company will not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this

 

5

--------------------------------------------------------------------------------


 

subparagraph (v), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction);

 

(vii)                           notify the Investor and each distributor of such
Registrable Securities identified by the Investor, at any time when a Prospectus
relating thereto would be required under the Securities Act to be delivered by
such distributor, of the occurrence of any event as a result of which the
Prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and, at the request of the Investor, the Company shall use
reasonable best efforts to prepare, as soon as practical, a supplement or
amendment to such Prospectus so that, as thereafter delivered to any prospective
purchasers of such Registrable Securities, such Prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;

 

(viii)                        in the case of an underwritten offering in which
the Investor participates pursuant to a Registration, subject to the terms and
conditions of the SPA, enter into an underwriting agreement in substantially the
form used by the managing underwriters at that time for underwritten offerings
of that kind, with appropriate modification, containing such provisions
(including provisions for indemnification, lockups, opinions of counsel and
comfort letters), and take all such other customary and reasonable actions as
the managing underwriters of such offering may request in order to facilitate
the disposition of such Registrable Securities (including, making members of
senior management of the Company available at reasonable times and places to
participate in  “road-shows” that the managing underwriters determine are
necessary to effect the offering);

 

(ix)                                in the case of an underwritten offering in
which the Investor participates pursuant to a Registration, and to the extent
not prohibited by applicable law, (A) make reasonably available, for inspection
by the managing underwriters of such offering and one attorney and accountant
acting for such managing underwriters, pertinent corporate documents and
financial and other records of the Company and its subsidiaries and controlled
Affiliates, (B) cause the Company’s officers and employees to supply information
reasonably requested by such managing underwriters or attorney in connection
with such offering, (C) make the Company’s independent accountants available for
any such managing underwriters’ due diligence and have them provide customary
comfort letters to such underwriters in connection therewith; and (D) cause the
Company’s counsel to furnish customary legal opinions to such underwriters in
connection therewith; provided, however, that such records and other information
shall be subject to such confidential treatment as is customary for
underwriters’ due diligence reviews;

 

(x)                                   use reasonable best efforts to cause all
such Registrable Securities to be listed on the New York Stock Exchange or any
successor primary securities exchange (if any) on which Common Stock of the
Company is then listed;

 

(xi)                                provide a transfer agent and registrar for
all such Registrable Securities not later than the effective date of such
Registration Statement and, a reasonable time before any proposed sale of
Registrable Securities pursuant to a Registration Statement, provide the
transfer agent with printed certificates for the Registrable Securities to be
sold, subject to the provisions of Section 8;

 

(xii)                             make generally available to its shareholders a
consolidated earnings statement (which need not be audited) for a period of
12 months beginning after the effective date of the

 

6

--------------------------------------------------------------------------------


 

Registration Statement as soon as reasonably practicable after the end of such
period, which earnings statement shall satisfy the requirements of an earning
statement under Section 11(a) of the Securities Act and Rule 158 thereunder; and

 

(xiii)                          promptly notify the Investor and the managing
underwriters of any underwritten offering, if any:

 

(1)                                  when the Registration Statement, any
pre-effective amendment, the Prospectus or any Prospectus supplement or any
post-effective amendment to the Registration Statement has been filed and, with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective;

 

(2)                                  of any request by the SEC for amendments or
supplements to the Registration Statement or the Prospectus or for any
additional information regarding the Investor;

 

(3)                                  of the notification to the Company by the
SEC of its initiation of any proceeding with respect to the issuance by the SEC
of any stop order suspending the effectiveness of the Registration Statement;
and

 

(4)                                  of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction.

 

For the avoidance of doubt, the provisions of clauses (viii), (ix) and (xii) of
this Section 4(a) shall apply only in respect of an underwritten offering.

 

(b)                                 No Registration Statement (including any
amendments thereto) and no Prospectus (including any supplements thereto) shall
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, except for any untrue statement or alleged untrue statement of a
material fact or omission or alleged omission of a material fact made in
reliance on and in conformity with written information furnished to the Company
by or on behalf of the Investor or any underwriter or other distributor
specifically for use therein.

 

(c)                                  At all times after the date hereof and
until the Termination Date, the Company shall use reasonable best efforts to
continuously maintain in effect the registration of Common Stock under 
Section 12 of the Exchange Act and to use reasonable best efforts to file all
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder, all to the extent
required to enable the Investor to be eligible to sell Registrable Securities
(if any) pursuant to Rule 144 under the Securities Act.

 

(d)                                 The Company may require the Investor and
each distributor of Registrable Securities as to which any Registration is being
effected to furnish to the Company information regarding such Person and the
distribution of such securities as the Company may from time to time reasonably
request in connection with such Registration.

 

(e)                                  The Investor agrees by having its Common
Stock treated as Registrable Securities hereunder that, upon being advised in
writing by the Company of the occurrence of an event pursuant to
Section 4(a)(vii), the Investor will immediately discontinue (and direct any
other Persons making offers and sales of Registrable Securities to immediately
discontinue) offers and sales of Registrable Securities

 

7

--------------------------------------------------------------------------------


 

pursuant to any Registration Statement (other than those pursuant to a plan that
is in effect prior to such time and that complies with Rule 10b5-1 of the
Exchange Act) until it is advised in writing by the Company that the use of the
Prospectus may be resumed and is furnished with a supplemented or amended
Prospectus as contemplated by Section 4(a)(vii), and, if so directed by the
Company, the Investor will deliver to the Company all copies, other than
permanent file copies then in the Investor’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.

 

(f)                                    The Company may prepare and deliver an
issuer free-writing prospectus (as such term is defined in Rule 405 under the
Securities Act) in lieu of any supplement to a prospectus, and references herein
to any “supplement” to a Prospectus shall include any such issuer free-writing
prospectus.  Neither the Investor nor any other seller of Registrable Securities
may use a free-writing prospectus to offer or sell any such shares without the
Company’s prior written consent.

 

(g)                                 It is further understood and agreed that the
Company shall not have any obligations under this Section 4 at any time on or
after the Termination Date, unless an underwritten offering in which the
Investor participates has been priced but not completed prior to the Termination
Date, in which event the Company’s obligations under this Section 4 shall
continue with respect to such offering until it is so completed (but not more
than 60 days after the commencement of the offering).

 

(h)                                 Notwithstanding anything to the contrary in
this Agreement, the Company shall not be required to file a Registration
Statement or include Registrable Securities in a Registration Statement unless
it has received from the Investor, at least five days prior to the anticipated
filing date of the Registration Statement, requested information required to be
provided by the Investor for inclusion therein.

 

Section 5.                                            Registration Expenses.

 

(a)                                  All expenses incident to the Company’s
performance of or compliance with this Agreement, including all registration and
filing fees, fees and expenses of compliance with securities or blue sky laws,
FINRA fees, listing application fees, printing expenses, transfer agent’s and
registrar’s fees, cost of distributing Prospectuses in preliminary and final
form as well as any supplements thereto, and fees and disbursements of counsel
for the Company and all independent certified public accountants and other
Persons retained by the Company (all such expenses being herein called
“Registration Expenses”) but not including any fees and expenses of counsel and
any other advisor representing any underwriters or other distributors or the
Investor), shall be borne by the Company.  The Company shall bear the cost of
all underwriting discounts and commissions associated with any sale of
Registrable Securities and shall pay all of its own costs and expenses,
including all fees and expenses of its counsel (and any other advisers) and any
stock transfer taxes.

 

(b)                                 The obligation of the Company to bear the
expenses described in Section 5(a) shall apply irrespective of whether an
offering is withdrawn or suspended; provided, however, that Registration
Expenses for any offering that is withdrawn or suspended solely at the request
of the Investor (unless withdrawn following commencement of a Suspension Period
pursuant to Section 3) shall be borne by the Investor.

 

Section 6.                                            Indemnification.

 

(a)                                  The Company shall indemnify, to the fullest
extent permitted by law, the Investor and each Person who controls the Investor
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities, judgments, costs (including reasonable costs of investigation) and
expenses

 

8

--------------------------------------------------------------------------------


 

(including reasonable attorneys’ fees) arising out of or based upon any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus or any amendment thereof or supplement thereto or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are made in reliance and in conformity
with information furnished in writing to the Company by the Investor or any
underwriter or other distributor selected by the Investor expressly for use
therein.  In connection with an underwritten offering in which the Investor
participates conducted pursuant to a Registration effected hereunder, the
Company shall indemnify each participating underwriter and each Person who
controls such underwriter (within the meaning of the Securities Act) to the same
extent as provided above with respect to the indemnification of the Investor.

 

(b)                                 In connection with any Registration
Statement in which the Investor is participating, the Investor shall furnish to
the Company in writing such information as the Company reasonably requests for
use in connection with any such Registration Statement or Prospectus, or
amendment or supplement thereto, and shall indemnify, to the fullest extent
permitted by law, the Company, its officers and directors and each Person who
controls the Company (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities, judgments, costs (including reasonable
costs of investigation) and expenses (including reasonable attorneys’ fees)
arising out of or based upon any untrue or alleged untrue statement of material
fact contained in the Registration Statement or Prospectus, or any amendment or
supplement thereto, or arising out of or based upon any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but only to the extent that the same are
made in reliance and in conformity with information furnished in writing to the
Company by or on behalf of the Investor expressly for use therein.

 

(c)                                  Any party entitled to indemnification
hereunder (an “Indemnified Party”) shall give written notice to the party
indemnifying it (the “Indemnifying Party”) of any claim with respect to which it
seeks indemnification promptly after discovery by such Indemnified Party of any
matters giving rise to a claim for indemnification.  Such notice shall describe
such claim in reasonable detail.  Failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party from any liability that it may have to
an Indemnified Party except to the extent that the Indemnifying Party is
actually prejudiced thereby.  The Indemnified Party shall permit such
Indemnifying Party to assume the defense of such claim with counsel reasonably
satisfactory to the Indemnified Party.  An Indemnifying Party who is entitled
to, and elects to, assume the defense of a claim shall not be obligated to pay
the fees and expenses of more than one counsel (in addition to one local
counsel) for Parties indemnified (hereunder or otherwise) by such Indemnifying
Party with respect to such claim (and all other claims arising out of the same
circumstances), unless in the reasonable judgment of any Indemnified Party there
may be one or more legal or equitable defenses available to such Indemnified
Party which are in addition to or may conflict with those available to another
Indemnified Party with respect to such claim, in which case such maximum number
of counsel for all Indemnified Parties shall be two rather than one).  If any
Indemnifying Party is entitled to, and elects to, assume the defense of a claim,
the Indemnified Party shall continue to be entitled to participate in the
defense thereof, with counsel of its own choice, but, except as set forth above,
the Indemnifying Party shall not be obligated to reimburse the Indemnified Party
for the costs of such counsel.  If the Indemnifying Party assumes the defense of
any claim, all Indemnified Parties shall deliver to the Indemnifying Party
copies of all notices and documents (including court papers) received by the
Indemnifying Party related to the claim, and each Indemnified Party shall
cooperate in the defense or prosecution of such claim.  Such cooperation shall
include the retention and (upon the Indemnifying Party’s request) the provision
to the Indemnifying Party of records and information that are reasonably
relevant to such claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder.  The Indemnifying Party shall not be subject to any liability for any
settlement made by the Indemnified

 

9

--------------------------------------------------------------------------------


 

Party without its written consent (but such consent will not be unreasonably
withheld).  The Indemnifying Party shall not consent to the entry of any
judgment or enter into or agree to any settlement relating to a claim or action
for which any Indemnified Party would be entitled to indemnification by any
Indemnifying Party hereunder unless such judgment or settlement imposes no
ongoing obligations on any such Indemnified Party and includes as an
unconditional term the giving, by all relevant claimants and plaintiffs to such
Indemnified Party, a release, satisfactory in form and substance to such
Indemnified Party, from all liabilities in respect of such claim or action for
which such Indemnified Party would be entitled to such indemnification.  The
Indemnifying Party shall not be liable hereunder for any amount paid or payable
or incurred pursuant to or in connection with any judgment entered or settlement
effected with the consent of an Indemnified Party unless the Indemnifying Party
has also consented to such judgment or settlement.

 

(d)                                 The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified Person or any officer, director or
controlling Person of such indemnified Person and shall survive the transfer of
securities and the Termination Date but only with respect to offers and sales of
Registrable Securities made before the Termination Date or during the period
following the Termination Date referred to in Section 4(g).

 

(e)                                  If the indemnification provided for in or
pursuant to this Section 6 is due in accordance with the terms hereof, but is
held by a court to be unavailable or unenforceable in respect of any losses,
claims, damages, liabilities or expenses referred to herein, then each
applicable indemnifying Person, in lieu of indemnifying such indemnified Person,
shall contribute to the amount paid or payable by such indemnified Person as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
Person on the one hand and of the indemnified Person on the other in connection
with the statements or omissions which result in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations. 
The relative fault of the indemnifying Person on the one hand and of the
indemnified Person on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying Person or by the indemnified Person, and by such
Person’s relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  In no event shall the liability
of the indemnifying Person be greater in amount than the amount for which such
indemnifying Person would have been obligated to pay by way of indemnification
if the indemnification provided for under Section 6(a) or 6(b) hereof had been
available under the circumstances.

 

Section 7.                                            Securities Act
Restrictions.

 

The Registrable Securities are restricted securities under the Securities Act
and may not be offered or sold except pursuant to an effective registration
statement or an available exemption from registration under the Securities Act. 
Accordingly, the Investor shall not, directly or through others, offer or sell
any Registrable Securities except pursuant to a Registration Statement as
contemplated herein or pursuant to Rule 144 or another exemption from
registration under the Securities Act, if available and in each case in
accordance with the restrictions on resale set forth in the SPA.  Prior to any
transfer of Registrable Securities other than pursuant to an effective
registration statement, the Investor shall notify the Company of such transfer
and the Company may require the Investor to provide, prior to such transfer,
such evidence that the transfer will comply with the Securities Act (including
written representations or instructions to a broker-dealer, as the case may be)
as the Company may reasonably request.  The Company may impose stop-transfer
instructions with respect to any Registrable Securities that are to be
transferred in contravention of this Agreement.  Any certificates representing
the Registrable Securities may bear a legend (and the Company’s share registry
may bear a notation)

 

10

--------------------------------------------------------------------------------


 

referencing the restrictions on transfer contained in this Agreement (and the
SPA), until such time as such securities have ceased to be (or are to be
transferred in a manner that results in their ceasing to be) restricted
securities.  Subject to the provisions of this Section 7, the Company will
replace any such legended certificates with unlegended certificates promptly
upon surrender of the legended certificates to the Company or its designee, in
order to facilitate a lawful transfer or at any time after such shares cease to
be restricted securities.

 

Section 8.                                            Transfers of Rights.

 

(a)                                  If the Investor transfers any Registrable
Securities to a transferee, such transferee shall, together with all other such
transferees and the Investor, also have the rights of the Investor under this
Agreement with respect to such Registrable Securities, but only if the
transferee signs and delivers to the Company a written acknowledgment (in form
and substance satisfactory to the Company) that it has joined with the Investor
and the other transferees as a party to this Agreement and has assumed,
severally but not jointly, the rights and obligations of the Investor hereunder
with respect to the Registrable Securities transferred to it by the Investor. 
Each such transfer shall be effective when (but only when) the transferee has
signed and delivered the written acknowledgment to the Company.  Upon any such
effective transfer, the transferee shall automatically have the rights so
transferred, and the Investor’s obligations under this Agreement, and the rights
with respect to the Registrable Securities not so transferred, shall
continue.    Notwithstanding any other provision of this Agreement, no Person
who acquires securities transferred in violation of this Agreement or the SPA,
or who acquires securities that are not or upon acquisition cease to be
Registrable Securities, shall have any rights under this Agreement with respect
to such securities, and such securities shall not have the benefits afforded
hereunder to Registrable Securities.

 

Section 9.                                            Miscellaneous.

 

(a)                                  Notices.  All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by an internationally recognized overnight courier
service, by facsimile or registered or certified mail (postage prepaid, return
receipt requested) to the respective parties hereto at the following addresses,
or to such other address, facsimile number or e-mail address as either party may
from time to time, designate in a written notice given in a like manner.

 

(A)                              If to the Company:

 

Bemis Company, Inc.

One Neenah Center, 4th Floor

P.O. Box 669

Neenah, Wisconsin 54957-0669

Fax: 920-527-5040

Attn:  General Counsel

with a copy to:

 

Faegre & Benson LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota 55402

Fax: 612-766-1600

Attn:  James Nicholson

 

11

--------------------------------------------------------------------------------


 

(B)                                If to the Investor:

 

Pechiney Plastic Packaging, Inc.

c/- Rio Tinto plc

2 Eastbourne Terrace

London

W2 6LG

United Kingdom

Attention: The Treasurer

Facsimile: +44 (0)20 7781 1800

 

with a copy to:

 

Sullivan & Cromwell LLP
1 New Fetter Lane
London EC4A 1AN
U.K.
Attention: Tim Emmerson and George White
Facsimile: +44 (0)20 7959 8950

 

(b)                                 No Waivers.  Either party to this Agreement
may (a) extend the time for the performance of any of the obligations or other
acts of the other party, (b) waive any inaccuracies in the representations and
warranties of the other party contained herein or in any document delivered by
the other party pursuant hereto or (c) waive compliance with any of the
agreements of the other party or conditions to such party’s obligations
contained herein.  Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the party to be bound thereby.  Any waiver
of any term or condition shall not be construed as a waiver of any subsequent
breach or a subsequent waiver of the same term or condition, or a waiver of any
other term or condition of this Agreement.  The failure of either party hereto
to assert any of its rights hereunder shall not constitute a waiver of any of
such rights.

 

(c)                                  Assignment.  Neither this Agreement nor any
right, remedy, obligation nor liability arising hereunder or by reason hereof
shall be assignable by any party hereto without the prior written consent of the
other parties, and any attempt to assign any right, remedy, obligation or
liability hereunder without such consent shall be void, except (i) an
assignment, in the case of a merger or consolidation where such party is not the
surviving entity, or a sale of substantially all of its assets, to the entity
which is the survivor of such merger or consolidation or the purchaser in such
sale or (ii) an assignment by the Investor to a Permitted Transferee in
accordance with the terms hereof and in connection with a transfer of shares by
the Investor in accordance with the SPA.

 

(d)                                 Third-Party Beneficiaries.  This Agreement
shall be binding upon and inure solely to the benefit of the parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, other than the provisions of Section 6 relating to Indemnified Parties,
is intended to or shall confer upon any other Person any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement

 

(e)                                  Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.  All Actions arising out of or relating to this Agreement shall be heard
and determined exclusively in any United States federal court sitting in the
Borough of Manhattan of The City of New York; provided, however, that if such
federal court does not have jurisdiction over such Action, such Action shall be
heard and determined exclusively in any New York state court sitting in the
Borough of Manhattan of The City of New York.  Consistent with the preceding
sentence, the parties

 

12

--------------------------------------------------------------------------------


 

hereto hereby (i) submit to the exclusive jurisdiction of any federal or state
court sitting in the Borough of Manhattan of The City of New York for the
purpose of any Action arising out of or relating to this Agreement brought by
any party hereto and (ii) irrevocably waive, and agree not to assert by way of
motion, defense, or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Agreement or the transactions contemplated by this Agreement may not
be enforced in or by any of the above-named courts.

 

(f)                                    Waiver of Jury Trial.  EACH OF THE
PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE PARTIES HERETO HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9(f).

 

(g)                                 Counterparts.  This Agreement may be
executed and delivered (including by facsimile transmission or other electronic
means) in counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.

 

(h)                                 Entire Agreement.  This Agreement, the SPA,
the Transaction Agreement (as defined in the SPA) and the Confidentiality
Agreement (as defined in the SPA) constitute the entire agreement of the parties
hereto with respect to the subject matter hereof and thereof and supersede all
prior agreements and undertakings, both written and oral, between the Company
and the Investor with respect to the subject matter hereof and thereof.

 

(i)                                     Captions.  The headings and other
captions in this Agreement are for convenience and reference only and shall not
be used in interpreting, construing or enforcing any provision of this
Agreement.

 

(j)                                     Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any law or public policy, all other terms and provisions of this Agreement
shall nevertheless remain in full force and effect for so long as the economic
or legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to either party hereto.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.

 

(k)                                  Amendments.  This Agreement may not be
amended or modified except by an instrument in writing signed by, or on behalf
of, the Company and the Investor.

 

[Execution Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by each of the parties
hereto as of the date first written above.

 

 

 

Bemis Company, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Pechiney Plastic Packaging, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

14

--------------------------------------------------------------------------------


 

Exhibit B

 

Substance of Legal Opinion from the Company’s Counsel

 

1.                                       The Company has been duly incorporated
and is an existing corporation in good standing under the laws of the State of
Missouri.

 

2.                                       The Share Purchase Agreement and the
Registration Rights Agreement have been duly authorized, executed and delivered
by the Company.

 

3.                                       The Shares, when issued, will be duly
authorized and validly issued, fully paid and nonassessable and not subject to
any pre-emptive rights.

 

4.                                       The execution, delivery and performance
of this Agreement and the Registration Rights Agreement by the Company do not
and will not contravene, or constitute a default under, any provision of
applicable Law, any Material Contract or the certificate or articles of
incorporation or by-laws of the Company, or any judgment, order, decree,
agreement or instrument binding on the Company or its Assets.

 

5.                                       All regulatory consents,
authorizations, approvals and filings required to be obtained or made by the
Company on or prior to the date hereof under the Federal laws of the United
States and the laws of the State of Missouri for the issuance, sale and delivery
of the Shares by the Company to the Investor in accordance with the Share
Purchase Agreement have been obtained or made.

 

6.                                       The Company is not now, and after
giving effect to the Share Purchase Agreement and the Transaction Agreement
would not be, on the date hereof required to register as an “investment company”
under the Investment Company Act of 1940, as amended.

 

B-1

--------------------------------------------------------------------------------